 

 

FILED Case eu RREY OOS15-MAT Document 1 Filed 10/28/19 Page 1 of 118
AO, 106 POSGEDI 0) ApplicstiREGEWED rch Warrant (Modified: WAWD 10-26-18)

 

OCT 28208 = UNITED STATES DISTRICT COURT

AT SEATTLE
CLERK U.S. DISTRICT COURT for the
WESTERN DISTRICT OF WASHINGTON . ;
BY DEPUTY Western District of Washington

In the Matter of the Search of
(Briefly describe the property to be searched

)
or identify the person by name and address) Case No. M J l q - Ss ] 5
Sixteen (16) Subject Devices described in Attachment A )

)

)

stored in the Federal Bureau of Investigation, Seattle Field
_ Office, located at 1110 3rd Ave., Seattle, WA 98101

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, incorporated herein by reference.

located in the WESTERN District of WASHINGTON , there is now concealed (identify the

person or describe the property to be seized):

 

See Attachment B,attached hereto and incorporated herein by référence.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wo evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
[ property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search. is related to a violation of:

Code Section Offense Description

18 U.S.C. §§ 2252(a)(2) & Receipt or Distribution of Child Pornography and Possession of Child
2252(a)(4)(B) Pornography

The application is based on these facts:

v See Affidavit of Joel Martini, continued on the attached sheet. .

[| Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [ |oy reliable e ic means; or: [ | telephonically recorded.

   

 

“( Appli€ant s signature
Joel Martini, Special Agent, FBI

     

 

Printed name and title

© The foregoing affidavit was sworn to before me and signed in my prese
O The above-named agent provided a sworn statement attesting

 
 
 

Date: 10/28/2019

 

   

Judge’s signature

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge

Printed name and title

 

 

USAO: 2018R01269
o So ID On BP WW YO

NO NO HN HN KH HN NY NN NO RF Se Se Se Fe Se Se Re Re
oN DWN On SP W NYO =! DOD OO ON HD A FP WO NYO KF CO

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 2 of 118

AFFIDAVIT
STATE OF WASHINGTON )
SS

Nee Nee”

COUNTY OF KING

I, Joel Martini, being duly sworn, declare and state as follows:
INTRODUCTION

1. T am a Special Agent (“SA”) with the Federal Bureau of Investigation
(FBI), currently assigned to the Seattle Field Office, and have been so employed since
January 2017. I am assigned to the Cyber squad where I primarily investigate computer
intrusions and other Cybercrimes. My experience as an FBI Agent includes the
investigation of cases involving the use of computers and the Internet to commit crimes.
I have received training and gained experience in interviewing and interrogation
techniques, arrest procedures, search warrant applications, the execution of searches and
seizures, Cybercrimes, computer evidence identification, computer evidence seizure and
processing, and various other criminal laws and procedures. I have personally
participated in the execution of search warrants involving the search and seizure of
computer equipment. I have received advanced training in the acquisition and analysis
of digital evidence (both network and host based), responding to computer intrusions and
other incidents. I currently hold a Bachelor’s of Science in Information Systems from
Corban University.

2. Prior to my employment as a Special Agent, I worked as a Computer
Forensic Examiner for the FBI for approximately 5 years. As part of that employment, I —
became familiar with the design and operations of various electronic devices, networks,
and websites, including technology described herein. I also became familiar with
criminal violations relating to child exploitation and child pornography including

violations of Title 18, United States Code § 2252.

Affidavit of Special Agent Joel Martini ~ 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO#H 2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
oe IND mA SP WD NY

oOo NI NWN On BP WO NY KY CO OO MH IND HD A FP WW NY KF O&O

 

 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 3 of 118

PURPOSE OF AFFIDAVIT

3. This affidavit is made in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a warrant to search the following devices,

including a mirror image thereof, all of which are currently located at the Federal Bureau

of Investigation, Seattle Field Office, at 1110 3" Ave, Seattle, WA 98101, and were

 

initially seized on about June 19, 2019, from 40520 Aster Place, Palmdale, California:

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16. One (1) iPhone X, black, cracked back

 

, Teem Descriptio ee ee ee : | | Noe
1. One (1) HGST hard drive, S/N: 130325TEA45A3R240BK; 1B2
2. One (1) HGST hard drive, S/N: 130301E20342BM0V3408; 1B3
3. One (1) Hitachi hard drive, S/N: 111223E20B12C7CGLORS; 1B4
4. One (1) Toshiba hard drive w/ power cord, G003250A; 1B5
5. One (1) Seagate hard drive w/enclosure, S/N: Z84112WS, S/N: 1B8

NA8TLMT0;
6. Two (2) 4GB Powersticks, Model PSPV1; 1B10
7. One (1) Kodak memory card 8GB w/case, 31295-8GBCSTA; 1B14
8. One (1) ETC hotels thumb drive, 1GB 1011S; IBIS
9. One (1) ETC hotels thumb drive, 1GB 1011S; 1B16
10. One (1) Casa del Mar ETC hotel flashdrive 2GB; 1B17
11. One (1) Transcend Micro SD adapter 32GB, 9181AA32G09Q82; 1B18
12. One (1) Kingston Technologies hard drive 128GB, 1B21
50026B7726A02E6DE;
13. One (1) iPhone S, rose gold color, Model: A1633; 1B25
14. One (1) iPhone, black, Model: A1778; 1B28
15. One (1) Macbook w/power cord, S/N: COMMN8TDFDS7; - 1B32
1B33

 

(“SUBJECT DEVICES”), as described in Attachment A, for the items to be seized

described in Attachment B, which are incorporated herein by reference.

4. The warrant would authorize a search of the SUBJECT DEVICES and

forensic examination of their content, for the purpose of identifying electronically stored

data as particularly described in Attachment B, for evidence, fruits, and instrumentalities

of violations of 18 U.S.C. § 2252(a)(2) (Receipt or Distribution of Child Pornography)

and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography)

Affidavit of Special Agent Joel Martini — 2
USAO# 2018R01269

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970 -

 
 

So Oe ND A FP WY NY

oN DN ON SP W NYO KF TD BO ON HD NH FP WH NO —| &

 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 4 of 118

5. This request follows and relates to a residential search of 40520 Aster
Place, Palmdale, California 93551 (the “SUBJECT PREMISES”), in the Central District
of California, pursuant to a search warrant issued on June 18, 2019, under case no. MJ19-
02536, by the Honorable Maria A. Audero, U.S. Magistrate Judge. I served as the affiant
of that warrant application as well and am the case agent on this investigation. The
search warrant, application and affidavit in support, and order extending period of time
within which to retain and search digital devices, are attached hereto as Exhibit 1 and
incorporated herein by reference.

| 6. The facts set forth in this affidavit are based upon my personal

observations, my training and experience, and information obtained from various law
enforcement personnel and witnesses. This affidavit is intended to show merely that
there is sufficient probable cause for the requested warrant and does not purport to set
forth all of my knowledge of or investigation into this matter. Unless specifically -
indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in part only. |

DEFINITIONS

The following definitions apply to this Affidavit:

7. “Child erotica,” as used herein, means materials or items that are sexually |
arousing to persons having a sexual interest in minors but that are not necessarily obscene
or do not necessarily depict minors engaging in sexually explicit conduct.

8. “Child pornography,” as defined in 18 U.S.C. § 2256(8), is any visual
depiction, including any photograph, film, video, picture, or computer or computer-
generated image or picture, whether made or produced by electronic, mechanical or other
means, of sexually explicit conduct, where (a) the production of the visual depiction
involved the use of a minor engaged in sexually explicit conduct, (b) the visual depiction
is a digital image, computer image, or computer-generated image that is, or is

indistinguishable from, that of a minor engaged in sexually explicit conduct, or (c) the

Affidavit of Special Agent Joel Martini — 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
oC Oe HN HD On FF WD NO

NO NO NO NH NH NH HN HN NYO KH K&S HB &S HH HE Fe eS eS
oN HN OW SP W NY KY§ OD OO Hn HD UH BP W HB KH CO

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 5 of 118

visual depiction has been created, adapted, or modified to appear that an identifiable
minor is engaged in sexually explicit conduct.

9. “Computer,” as used herein, refers to “an electronic, magnetic, optical,
electrochemical, or other high speed data processing device performing logical or storage
functions, and includes any data storage facility or communications facility directly
related to or operating in conjunction with such device” and includes smartphones, and
mobile phones and devices. See 18 U.S.C. § 1030(e)(1).

10. “Computer hardware,” as used herein, consists of all equipment that can
receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit
electronic, magnetic, or similar computer impulses or data. Computer hardware includes
any data-processing devices (including central processing units, internal and peripheral
storage devices such as fixed disks, external hard drives, floppy disk drives and diskettes,
and other memory storage devices); peripheral input/output devices (including keyboards,
printers, video display monitors, and related communications devices such as cables and
connections); as well as any devices, mechanisms, or parts that can be used to restrict
access to computer hardware (including physical keys and locks).

11. “Computer passwords and data security devices,” as used herein, consist of
information or items designed to restrict access to or hide computer software, |
documentation, or data. Data security devices may consist of hardware, software, or
other programming code. A password (a string of alphanumeric characters) usually
operates what might be termed a digital key to “unlock” particular data security devices.
Data security hardware may include encryption devices, chips, and circuit boards. Data
security software may include programming code that creates “test” keys or “hot” keys,
which perform certain pre-set security functions when touched. Data security software or
code may also encrypt, compress, hide, or “booby-trap” protected data to make it
inaccessible or unusable, as well as reverse the process to restore it.

12. Internet Service Providers (ISPs), as used herein, are commercial

organizations that are in business to provide individuals and businesses access to the

Affidavit of Special Agent Joel Martini — 4 UNITED STATES ATTORNEY

‘ 700 STEWART STREET, SUITE 5220
USAO# 2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oe IND On SP WO YO —

NO NO NYO WN NY NY NY WN HN B&H KH KH He KF KF FF SF SE
oO aI HDR WN FP WOW NY KK OD OO fH HI HD nH fF W NY KK SO

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 6 of 118

internet. ISPs provide a range of functions for their customers including access to the
Internet, web hosting, email, remote storage, and co-location of computers and other
communications equipment. ISPs can offer a range of options in providing access to the
Internet including telephone based dial up, broadband based access via digital subscriber
line (DSL) or cable television, dedicated circuits, or satellite based subscription. ISPs
typically charge a fee based upon the type of connection and volume of data, called
bandwidth, which the connection supports. Many ISPs assign each subscriber an account
name — a user name or screen name, an “email address,” an email mailbox, and a
personal password selected by the subscriber. By using a computer equipped with a
modem, the subscriber can establish communication with an ISP over a telephone line,
through a cable system or via satellite, and can access the Internet by using his or her
account name and personal password. ISPs maintain records pertaining to their
subscribers (regardless of whether those subscribers are individuals or entities). These
records may include account application information, subscriber and billing information,
account access information (often times in the form of log files), email communications,
information concerning content uploaded and/or stored on or via the ISP's servers.

13. “Internet Protocol address” or “IP address” refers to a unique number used
by a computer to access the Internet. An IP address often looks like a series of four
numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every
computer connected to the Internet must be assigned an IP address so that the Internet
traffic sent from, and directed to, that computer may be properly directed from its source
to its destination. Most ISPs control the range of IP addresses.

14. The “Internet” is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international borders,
even when the devices communicating with each other are in the same state.

15. | “Minor,” as defined in.18 U.S.C. § 2256(1), refers to any person under the

age of eighteen years.

Affidavit of Special Agent Joel Martini — 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

DO NO BPO NYO NY YD ND NV NO KH HH HF HS FO EO ee
CoN DN OW FP WO NYO KF OD BO FAHD A BP WO NY KS CO

So Oe ND On FP WO NO Ke

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 7 of 118

16. “Records,” “documents,” and “materials,” as used herein, include all
information recorded in any form, visual or aural, and by any means, whether in
handmade, photographic, mechanical, electrical, electronic, or magnetic form.

17. “Remote Computing Service” (“RCS”), as defined in 18 U.S.C. § 2711(2),
is the provision to the public of computer storage or processing services by means of an
electronic communications system. ;

18. “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2), means
actual or simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-
genital, or oral-anal, whether between persons of the same or opposite sex; (b) bestiality;
(c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition of the
genitals or pubic area of any person. -

19. A “storage medium” is any physical object upon which computer data can .
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD- |
ROMs, and other magnetic or optical media.

20. “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other electronic means
which is capable of conversion into a visual image, and data which is capable of.
conversion into a visual image that has been transmitted by any means, whether or not
stored in a permanent format.

SUMMARY OF PROBABLE CAUSE

21. — As set forth in Exhibit 1, the FBI Seattle Office is conducting an
investigation into a data breach and network intrusions of Nintendo, a consumer
electronics and video game company. Nintendo of America is located in Redmond,
Washington. The parent company, Nintendo Co., Ltd, is headquartered in Japan.
Nintendo has manufactured a variety of home and handheld game consoles, such as the

Wii U, 3DS, and the Switch, and developed multiple popular video game franchises, such

as Mario, The Legend of Zelda, Pokémon, Animal Crossing, and Splatoon, among others.

Affidavit of Special Agent Joel Martini — 6 UNITED STATES ATTORNEY

USAO# 2018R01269 . 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

So Oo sa HD OT & WH NO —

NB NO wo DN KN ND NY DN NO FL FF FS HF KF Se ee eS ee
oO NN O BP W NY KH CO CO Fen DO BP WY HNO = &S

 

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 8 of 118

22. As set forth in Exhibit 1, the FBI identified the suspected hacker as RYAN
HERNANDEZ, also known as “Ryan West” and “RyanRocks” (“HERNANDEZ”), an
individual previously known to the FBI and to Nintendo for prior hacking conduct
targeting Nintendo and its products. At all relevant times, HERNANDEZ resided at
40520 Aster Place, Palmdale, California 93551 (SUBJECT PREMISES).

23. As set forth in Exhibit 1, FBI agents, including myself, interviewed
HERNANDEZ in October 2017 at the SUBJECT PREMISES regarding a prior hack of
Nintendo’s Developer Portal and the dissemination of stolen proprietary data. Despite
HERNANDEZ’s promises to cease such activity, he subsequently conducted an even
larger compromise and intrusion of various Nintendo networks.

24. As set forth in Exhibit 1, HERNANDEZ was identified through various
methods, including use of IP addresses associated with the SUBJECT PREMISES.
HERNANDEZ also openly discussed hacking activity and specifically his theft of
Nintendo data on various online forums, including Discord and Twitter.

25. OnJune 18, 2019, I obtained a federal search warrant issued by the
Honorable Maria A. Audero, United States Magistrate Judge, in the Central District of
California, authorizing the search of the SUBJECT PREMISES. The warrant, which is
incorporated herein by reference, authorized the seizure of digital devices from the
SUBJECT PREMISES for a period of 120 days to allow the government to search such
devices for evidence of violations of Title 18, United States Code, Sections 371 and 1349
(Conspiracy), 1028(a)(7) (Identity Theft); 1028A (Aggravated Identity Theft); 1029(a)(2)
(Access Device Fraud); 1030(a)(2), (4) and (5)(A) (Computer Fraud/Hacking); and 1343
(Wire Fraud).!

26. On June 19, 2019, federal agents, including myself, and other assisting law
enforcement officers executed the warrant at the SUBJECT PREMISES. HERNANDEZ

 

' As further set forth in Exhibit 1, the court authorized an extension of the 120-period for the retention and
examination of the seized devices for an additional 120 days, to February 13, 2020.
Affidavit of Special Agent Joel Martini — 7 , UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01269 : SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oO fF IND A BP WD NNO =

mo NO NO NO NHN NH HN HN NO KK KR KF KF KF EO KE Re
Co NTH HN BP W NY KF CT O FAN Dn FBP W NY KK OC

 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 9 of 118

was present, as were his parents. Specifically, HERNANDEZ was inside his bedroom

when agents initially arrived.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-27. During the search of the SUBJECT PREMISES, federal agents located and
seized the following 32 digital devices, which includes the SUBJECT DEVICES:
Item Description nee
1. One (1) HGST hard drive, S/N: 130325TEA45A3R240BK; 1B2
2. One (1) HGST hard drive, S/N: 130301E20342BM0V340S; 1B3
3. One (1) Hitachi hard drive, S/N: 111223E20B12C7CGLORS; 1B4
4. One (1) Toshiba hard drive w/ power cord, G003250A; 1B5
5. One (1) Nintendo Switch w/power cord, XAW10001300634; 1B6
6. One (1) Nintendo Switch w/power cord, XAL03 100140300; 1B7
7. One (1) Seagate hard drive w/enclosure, S/N: Z84112WS, S/N: 1B8
NA8TLMTO;
8. One (1) Wii w/power cord, S/N: RMA200086644; 1B9
9. Two (2) 4GB Powersticks, Model PSPV1; 1B10
10. One (1) Apple Watch, FH7QM3CBGR7N; IBI1
11. One (1) adapter, E202650; 1B12
12. One (1) Motorola Micro SD adapter, 2010-06-12; 1B13
13. One (1) Kodak memory card 8GB w/case, 31295-8GBCSTA; 1B14
14. One (1) ETC hotels thumb drive, 1GB 1011S; IBI5
15. One (1) ETC hotels thumb drive, 1GB 1011S; 1B16
16. One (1) Casa del Mar ETC hotel flashdrive 2GB; 1B17
17. One (1) Transcend Micro SD adapter 32GB, 9181AA32G09Q82; 1B18 |
. 18. Four (4) CDs; 1B19
19. One (1) Nintendo 3DS w/adapter, EW100000054 1B20
20. One (1) Kingston Technologies hard drive 128GB, 1B21
50026B7726A02E6DE;
21. One (1) Nintendo WiiU, JW403398933; 1B22
22. One (1) IS-Nitro-Emulator, S/N: 08050639; 1B23
23. One (1) WiiU, FW705088709; 1B24
24. One (1) iPhone S, rose gold color, Model: A1633; 1B25
25. One (1) Nintendo Switch w/cradle and power cord, XAW10021377616; 1B26
26. One (1) blue Nintendo 3DSXL, $W105787592; | 1B27
27. One (1) iPhone, black, Model: A1778; 1B28
28. One (1) Nintendo WiiU black, FW99906933; 1B29
29. One (1) NDEV wireless w/power cord, S/N: NMA20089065; 1B30
30. One (1) WiiU, white w/controller S/N: FW09020495 1; 1B31
31. One (1) Macbook w/power cord, S/N: CO2€MN8TDFDS7; 1B32
UNITED STATES ATTORNEY

Affidavit of Special Agent Joe] Martini — 8
USAO# 2018R01269

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

Oo Se 4H HN A FP W YY —

No NO bo bo bo bd No bh NO — — — = = — — — poet _—
ao nN DN TN SP WD NY —§ CO OO PHN Dn FP WY NYO | OC

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 10 of 118

 

| 32. One (1) iPhone X, black, cracked back | 1B33

28. All above listed devices were recovered from HERNANDEZ’s bedroom
within the SUBJECT PREMISES. Among these items was an 8TB Seagate hard drive,
S/N: Z84112 WS, S/N: NA8TLMTO0 (FBI Evidence No. 1B8), that was located in a
plastic crate in HERNANDEZ’s bedroom, underneath the bed.

29. After the search of the SUBJECT PREMISES, the Seagate hard drive and
other digital devices, including the SUBJECT DEVICES, were packaged, logged into
evidence control, and transferred from FBI Los Angeles to FBI Seattle for analysis and
examination pursuant to the ongoing investigation.

30. On October 16, 2019, I was advised by FBI Seattle’s computer forensic
examiners that the Seagate hard drive in particular was ready for analysis and review.

31. On October 22, 2019, while looking at files located on the Seagate hard
drive pursuant to the above-referenced search warrant, I observed numerous files that,
based on my training and experience and my involvement in this investigation, I
recognized as stolen Nintendo files and data.

32. During my review, I accessed a folder named “BAD STUFF” that
contained multiple subfolders, including one named “cute.” Inside of the “cute”
subfolder, I observed approximately 336 video and graphics files that, based on my
training and experience, appeared to be consistent with child pornography. For instance,
numerous filenames were overtly sexually suggestive and referenced minors and juvenile
age ranges. While employed with FBI, I have examined numerous devices containing
child pornography and have worked on, and am familiar with, child exploitation and
child pornography investigations.

33. Specifically, within the “cute” subfolder, I observed the presence of the
following files, which I reviewed and describe below:

e BR160 12 and 7 Year Old Cousins Suck Fuck 69 And Jerk + Get Caught.avi

Affidavit of Special Agent Joel Martini — 9 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970

|
 

50 Oe NH A FP DW NYO

bo NY NO NH NO LY No bo bo —_ — — =S =. SS a —
oN ND OH SP WW NY KH CO OO MPA HD NH BP WO PO K& OS

 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 11 of 118

o This 50-minute video depicts two prepubescent males on a webcam
sitting on what appears to be a bed. Both males remove their clothing
and proceed to engage in both manual and oral sex. Based on lack of
pubic hair, muscular development, and youthful appearance, I estimate
that both males are approximately between 7 and 12 years old (as
indicated by the file name).

e 2 boys hard fuck xxx.avi

o This 20-minute video depicts a naked prepubescent male laying on a
bed. A second prepubescent male is shown removing his clothing and
joining the first male on the bed. The video continues to show the pair
engaging in oral and anal sex. Based on lack of pubic hair, muscular
development, and youthful appearance, I estimate that both males are
approximately 12 years old.

e 9 Year Old Zachary And Kevin Suck Jerk And Play + Get Caught.avi

o This 58-minute video depicts two prepubescent males on a webcam
sitting on what appears to be a bed. Both males remove their clothing
and proceed to engage in both manual and oral sex. Based on lack of
pubic hair, muscular development, and youthful appearance, I estimate
that both males are approximately 9 years old (as indicated by the file
name).

I believe each of these files to depict minors engaging in sexually explicit conduct.
Based on the filename and the circumstances, I further believe that the other video and
graphic files in the “cute” subfolder depicted similar conduct involving minors.

34. Immediately after observing examples of what I recognize to be child
pornography, I ceased review of the digital evidence and contacted the United States
Attorney’s Office. I have only accessed the plain-view possible child pornography files

to gather details for this affidavit. FBI has halted its review pending an application for a

| supplemental search warrant authorizing the search and seizure of child pornography and

related material, as described in Attachment B.”

 

The United States Attorney’s Office for the Central District of California (“CDCA”) was also alerted to the
discovery of suspected child pornography and the FBI’s desire to obtain a supplemental search warrant. *CDCA
Affidavit of Special Agent Joel Martini — 10 UNITED STATES ATTORNEY

USAO# 2018R01269 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
SoS ee ND OO SP WH LPO =

wm bo HNO HNO HN LH KN HN KN eS FS KFS KS KF OSE eS Ol Sl Sl

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 12 of 118

35. On October 23, 2019, FBI Special Agent Benjamin Williamson and Special
Agent Ian Burns viewed the three video files described above. SA Williamson and SA
Burns are both assigned to FBI Seattle’s Child Exploitation Task Force and have received
advanced training on child pornography and related investigations. Both SA Williamson
and SA Burns concurred with the descriptions above and opined that the files depicted
minors engaging in sexually explicit conduct. |

36. | Based on my training and experience and the information relayed to me by
other law enforcement officers with experience investigating the sexual exploitation of
children, I believe that evidence, fruits, and instrumentalities of violations of 18 U.S.C. §
2252(a)(2) (Receipt or Distribution of Child Pornography) and 18 U.S.C. § 2252(a)(4)(B)
(Possession of Child Pornography), is likely to be found on the SUBJECT DEVICES.

TECHNICAL BACKGROUND

39. As part of my training, I have become familiar with the Internet, a global

|| network of computers and other electronic devices that communicate with each other

using various means, including standard telephone lines, high speed telecommunications
links (e.g., copper and fiber optic cable), and wireless transmissions, including satellite.
Due to the structure of the Internet, connections between computers on the Internet
routinely cross state and international borders, even when the computers communicating
with each other are in the same state. Individuals and entities use the Internet to gain
access to a wide variety of information; to send information to, and receive information
from, other individuals; to conduct commercial transactions; and to communicate via
email. |

40. Based on my training and experience, I know that cellular phones (referred
to herein generally as “smart phones”) have the capability to access the Internet and store

information, such as videos and images. As a result, an individual using a smart phone

 

agreed that, because the devices and images thereof, were currently located in Seattle, and in conjunction with a FBI
Seattle investigation, that the supplemental search warrant should be properly sought in the Western District of
Washington.

Affidavit of Special Agent Joel Martini — 11 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

eo es ID HW FP W NHN =

moO NO OO NH NNO NN NN DN Nw mw mm mm et
on KN UA Be WO NY KH OD OBO HOH DD wn BP WY NYO K-& CO

 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 13 of 118

can send, receive, and store files, including child pornography, without accessing a
personal computer or laptop. An individual using a smart phone can also easily plug the
device into a computer, via a USB cable, and transfer data files from one digital device to
another. People generally carry their smart phone on their person; recent investigations
in this District have resulted in the discovery of child pornography files on smart phones
which were carried on an individual’s person at the time the phones were seized.

41. Asset forth above and in Attachment B to this Affidavit, I seek permission
to further search for and seize evidence, fruits, and instrumentalities of the above-
referenced crimes that might be on the SUBJECT DEVICES, in whatever form they are
found. It has been my experience that individuals involved in child pornography often
prefer to store images of child pornography in electronic form. The ability to store
images of child pornography in electronic form makes digital devices, examples of which
are enumerated in Attachment B to this Affidavit, an ideal repository for child

pornography because the images can be easily sent or received over the Internet. As a

result, one form in which these items may be found is as electronic evidence stored on a

digital device.

a. Based upon my knowledge, training, and experience in child
exploitation and child pornography investigations, and the
experience and training of other law enforcement officers with
whom I have had discussions, I know that computers and computer
technology have revolutionized the way in which child pornography
is collected, distributed, and produced. Through the use of
computers and the Internet, distributors of child pornography use
membership based/subscription based websites to conduct business,
allowing them to remain relatively anonymous.

b. In addition, based upon my own knowledge, training, and experience
in child exploitation and child pornography investigations, and the
experience and training of other law enforcement officers with
whom I have had discussions, I know that the development of
computers has also changed the way in which those who seek out
child pornography are able to obtain this material. Computers serve
four basic functions in connection with child pornography:

Affidavit of Special Agent Joel Martini — 12 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01269 SEATTLE, WASHINGTON 98101 -

(206) 553-7970
oOo Se IN HD OH FF WO NNO —

i) NO nN ho i) bo bo No No ey — — — — a boot — —
Oo ~~ HN WA S&F WO HNO KF& COC CO FH AT Dn BPW NY KF OC

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 14 of 118

production, communication, distribution, and storage. More
specifically, the development of computers has changed the methods

used by those who seek to obtain access to child pornography as

described in subparagraphs (c) through (f) below.

Producers of child pornography can now produce both still and
moving images directly from the average video or digital camera.
These still and/or moving images are then uploaded from the camera
to the computer, either by attaching the camera to the computer
through a USB cable or similar device, or by ejecting the camera
memory card from the camera and inserting it into a card reader.
Once uploaded to the computer, the images can then be stored,
manipulated, transferred, or printed directly from the computer.
Images can be edited in ways similar to those by which a photograph
may be altered. Images can be lightened, darkened, cropped, or
otherwise manipulated. Producers of child pornography can also use
a scanner to transfer printed photographs into a computer-readable
format. As a result of this technology, it is relatively inexpensive and
technically easy to produce, store, and distribute child pornography.
In addition, there is an added benefit to the pornographer in that this
method of production does not leave as large a trail for law
enforcement to follow.

The Internet allows any computer to connect to another computer.
By connecting to a host computer, electronic contact can be made to
literally millions of computers around the world. A host computer is
one that is attached to a network and serves many users. Host
computers, including ISPs, allow email service between subscribers
and sometimes between their own subscribers and those of other
networks. In addition, these service providers act as a gateway for
their subscribers to the Internet. Having said that, however, this
application does not seek to reach any host computers. This
application seeks permission only to search the SUBJECT

DEVICES specified in this affidavit and in Attachment A.

The Internet allows users, while still maintaining anonymity, to
easily locate (i) other individuals with similar interests in child
pornography, and (ii) websites that offer images of child
pornography. Those who seek to obtain images or videos of child
pornography can use standard Internet connections, such as those
provided by businesses, universities, and government agencies, to

Affidavit of Special Agent Joel Martini — 13 UNITED STATES ATTORNEY
USAO# 2018R01269

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

So es HN DH A FP WD YP —

NO NO NO NO NO HN KN DN De SE Se SS Se
Co sa HD A F&F WD NY KH CO CO FE ZH HB OH FSP WD NO KF O&O

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 . Page 15 of 118

communicate with each other and to distribute child pornography.
These communication links allow contacts around the world as
easily as calling next door. Additionally, these communications can
be quick, relatively secure, and as anonymous as desired. All of
these advantages, which promote anonymity for both the distributor
and recipient, are well known and are the foundation of transactions
involving those who wish to gain access to child pornography over
the Internet. Sometimes the only way to identify both parties and
verify the transportation of child pornography over the Internet is to
examine the distributor’s/recipient’s computer, including the Internet
history and cache to look for “footprints” of the websites and images
accessed by the distributor/recipient.

The computer’s capability to store images in digital form makes it an
ideal repository for child pornography. The size of the electronic
storage media (commonly referred to as a “hard drive”) used in
home computers has grown tremendously within the last several
years. Hard drives with the capacity of two terabytes are not
uncommon. These drives can store thousands of images at very high
resolution. Magnetic storage located in host computers adds another
dimension to the equation. It is possible to use a video camera to
capture an image, process that image in a computer with a video
capture board, and save that image to storage elsewhere. Once this is
done, there is no readily apparent evidence at the “scene of the
crime.” Only with careful laboratory examination of electronic
storage devices is it possible to recreate and understand the evidence
trail.

42. _ Based upon my knowledge, experience, and training in child pornography

investigations, and the training and experience of other law enforcement officers with

whom I have had discussions, I know there are certain characteristics common to -

individuals who have a sexualized interest in children and depictions of children:

a. They may receive sexual gratification, stimulation, and satisfaction
from contact with children; or from fantasies they may have viewing
children engaged in sexual activity or in sexually suggestive poses,
such as in person, in photographs, or other visual media; or from
literature describing such activity.

Affidavit of Special Agent Joel Martini — 14 UNITED STATES ATTORNEY
USAO# 2018R01269 700 STEWART STREET, SUITE 5220 ~

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ND nH BP WH HNO

NO MO NO HN HD HN HN BD DN www eee eee
Co ~s N OW FP WD NYO KS& CF CO POH >IT HB NA FBP WW NY KF CO

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 16 of 118

They may collect sexually explicit or suggestive materials in a
variety of media, including photographs, magazines, motion
pictures, videotapes, books, slides, and/or drawings or other visual
media. Such individuals often times use these materials for their own
sexual arousal and gratification. Further, they may use these
materials to lower the inhibitions of children they are attempting to
seduce, to arouse the selected child partner, or to demonstrate the
desired sexual acts. These individuals may keep records, to include
names, contact information, and/or dates of these interactions, of the
children they have attempted to seduce, arouse, or with whom they
have engaged in the desired sexual acts.

They often maintain any “hard copies” of child pornographic
material that is, their pictures, films, video tapes, magazines,
negatives, photographs, correspondence, mailing lists, books, tape
recordings, etc., in the privacy and security of their home or some
other secure location, such as an office or safe. These individuals
typically retain these “hard copies” of child pornographic material
for many years, as they are highly valued. -

Likewise, they often maintain their child pornography collections
that are in a digital or electronic format in a safe, secure and private
environment, such as a computer and its surrounding area. These
collections are often maintained for several years and are kept close
by, often at the individual’s residence or some otherwise easily
accessible location, to enable the owner to view the collection,
which is valued highly. They also may opt to store the contraband in
cloud accounts. Cloud storage is a model of data storage where the
digital data is stored in logical pools, the physical storage can span
multiple servers, and often locations, and the physical environment
is typically owned and managed by a hosting company. Cloud
storage allows the offender ready access to the material from any
device that has an Internet connection, worldwide, while also
attempting to obfuscate or limit the criminality of possession as the
material is stored remotely and not on the offender’s device.

They also may correspond with and/or meet others to share
information and materials; rarely destroy correspondence from other
child pornography distributors/collectors; conceal such
correspondence as they do their sexually explicit material; and often
maintain lists of names, addresses, and telephone numbers of

 

Affidavit of Special Agent Joel Martini— 15 UNITED STATES ATTORNEY

USAO# 2018R01269 700 STEWART STREET, SUITE 5220
: SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Se IN KD On Bm WO NO

Do bho WN HN NY PO KH KRO RO RR wm im om ee lt
oOo nN NSN OH FP W NY KK CO OO Fe NI DB A FP W NY S| O&O

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19. Page 17 of 118

individuals with whom they have been in contact and who share the
same interests in child pornography.

f. They generally prefer not to be without their child pornography for
any prolonged time period. This behavior has been documented by
law enforcement officers involved in the investigation of child
pornography throughout the world.

43. In addition to offenders who collect and store child pornography, law
enforcement has encountered offenders who obtain child pornography from the internet,
view the contents and subsequently delete the contraband, often after engaging in self-
gratification. In light of technological advancements, increasing Internet speeds and
worldwide availability of child sexual exploitative material, this phenomenon offers the
offender a sense of decreasing risk of being identified and/or apprehended with quantities
of contraband. This type of consumer is commonly referred to as a ‘seek and delete’
offender, knowing that the same or different contraband satisfying their interests remain
easily discoverable and accessible online for future viewing and self-gratification. I know
that, regardless of whether a person discards or collects child pornography he/she
accesses for purposes of viewing and sexual gratification, evidence of such activity is
likely to be found on computers and related digital devices, including storage media, used
by the person. This evidence may include the files themselves, logs of account access
events, contact lists of others engaged in trafficking of child pornography, backup files,
and other electronic artifacts that may be forensically recoverable.

44. Given the above-stated facts, and based on my knowledge, training and
experience, along with my discussions with other law enforcement officers who
investigate child exploitation crimes, I believe that HERNANDEZ likely has a sexualized
interest in children and depictions of children, and that evidence of child pornography is
likely to be found on the SUBJECT DEVICES (based upon the images I have already

observed and the totality of the evidence above), specified in this affidavit and in

Attachment A.
Affidavit of Special Agent Joel Martini — 16 UNITED STATES ATTORNEY
USAO# 2018R01269 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo fe NIH nH FP WD YN —

NN NNO HN HN KH HP KH HN HNO me me wm ee ee eee
Oo NN WO” PP WO NY KF CO HO DH nN DH nH FP W NY KK O&O

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 18 of 118

45. Based on my training and experience, and that of computer forensic agents
that I work and collaborate with on a daily basis, I know that every type and kind of
information, data, record, sound or image can exist and be present as electronically stored
information on any of a variety of computers, computer systems, digital devices, and
other electronic storage media. I also know that electronic evidence can be moved easily
from one digital device to another. As a result, I believe that electronic evidence may be
stored on the SUBJECT DEVICES specified in this affidavit and in Attachment A.

46. Based on my training and experience, and my consultation with computer
forensic agents who are familiar with searches of computers, I know that in some cases,
the items set forth in Attachment B may take the form of files, documents, and other data
that is user-generated and found on a digital device. In other cases, these items may take
the form of.other types of data — including in some cases data generated automatically by
the devices themselves. |

47. Based on my training and experience, and my consultation with computer
forensic agents who are familiar with searches of computers, I believe there is probable
cause to believe that the items set forth in Attachment B will be stored in the SUBJECT
DEVICES set forth in this Affidavit and in Attachment A, for a number of reasons,
including but not limited to the following:

a. Once created, electronically stored information (ESI) can be stored

for years in very little space and at little or no cost. A great deal of
ESI is created, and stored, moreover, even without a conscious act
on the part of the device operator. For example, files that have been
viewed via the Internet are sometimes automatically downloaded
into a temporary Internet directory or “cache,” without the
knowledge of the device user. The browser often maintains a fixed
amount of hard drive space devoted to these files, and the files are
only overwritten as they are replaced with more recently viewed
Internet pages or if a user takes affirmative steps to delete them.
This ESI may include relevant and significant evidence regarding
criminal activities, but also, and just as importantly, may include
evidence of the identity of the device user, and when and how the
device was used. Most often, some affirmative action is necessary to

Affidavit of Special Agent Joel Martini — 17 UNITED STATES ATTORNEY

, 700 STEWART STREET, SUITE 5220
USAO# 2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo ee nN HD On BP WH YN eK

i) oO wpo bv NY HO KN KH KN HH HB KF HB KF FF eS ee
oOo NH A FBP W NY K&§ CO DO FANT DHA SBP W YN | OO

 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 19 of 118

delete ESI. And even when such action has been deliberately taken,
ESI can often be recovered, months or even years later, using
forensic tools.

Wholly apart from data created directly (or indirectly) by user-
generated files, digital devices — in particular, a computer’s internal
hard drive — contain electronic evidence of how a digital device has
been used, what is has been used for, and who has used it. This
evidence can take the form of operating system configurations,
artifacts from operating systems or application operations, file
system data structures, and virtual memory “swap” or paging files.
Computer users typically do not erase or delete this evidence,
because special software is typically required for that task.
However, it is technically possible for a user to use such specialized
software to delete this type of information — and, the use of such
special software may itself result in ESI that is relevant to the
criminal investigation. FBI agents in this case have consulted on
computer forensic matters with law enforcement officers with
specialized knowledge and training in computers, networks, and
Internet communications. In particular, to properly retrieve and
analyze electronically stored (computer) data, and to ensure accuracy
and completeness of such data and to prevent loss of the data either
from accidental or programmed destruction, it is necessary to
conduct a forensic examination of the computers. To effect such
accuracy and completeness, it may also be necessary to analyze not
only data storage devices, but also peripheral devices which may be
interdependent, the software to operate them, and related instruction
manuals containing directions concerning operation of the computer
and software.

SEARCH AND/OR SEIZURE OF DIGITAL DEVICES
In addition, based on my training and experience and that of computer
forensic agents that I work and collaborate with on a daily basis, I know that in most
cases it is impossible to successfully conduct a complete, accurate, and reliable search for
electronic evidence stored on a digital device during the physical search of a search site

for a number of reasons, including but not limited to the following:

Technical Requirements: Searching digital devices for criminal
evidence is a highly technical process requiring specific expertise

Affidavit of Special Agent Joel Martini — 18 UNITED STATES ATTORNEY

USAO# 2018R01269 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oe Oo IN ND OA FP WD YO

NO NO WN NY WH NY YH NH NY HF HH KF FH FPF OS Se eS
oOo NN AW Re WH HO KF OD ODO Fe nH DA FP W YN KS. SO

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 20 of 118

and a properly controlled environment. The vast array of digital
hardware and software available requires even digital experts to
specialize in particular systems and applications, so it is difficult to
know before a search which expert is qualified to analyze the
particular system(s) and electronic evidence found at a search site.
As a result, it is not always possible to bring to the search site all of
the necessary personnel, technical manuals, and specialized
equipment to conduct a thorough search of every possible digital
device/system present. In addition, electronic evidence search
protocols are exacting scientific procedures designed to protect the
integrity of the evidence and to recover even hidden, erased,
compressed, password-protected, or encrypted files. Since ESI is
extremely vulnerable to inadvertent or intentional modification or
destruction (both from external sources and from destructive code
embedded in the system such as a "booby trap"), a controlled
environment is often essential to ensure its complete and accurate
analysis.

Volume of Evidence: The volume of data stored on many digital
devices is typically so large that it is impossible to search for
criminal evidence in a reasonable period of time during the
execution of the physical search of a search site. A single megabyte
of storage space is the equivalent of 500 double-spaced pages of
text. A single gigabyte of storage space, or 1,000 megabytes, is the
equivalent of 500,000 double-spaced pages of text. Computer hard
drives are now being sold for personal computers capable of storing
up to four terabytes (4,000 gigabytes of data.) Additionally, this
data may be stored in a variety of formats or may be encrypted
(several new commercially available operating systems provide for

- automatic encryption of data upon shutdown of the computer).

Search Techniques: Searching the ESI for the items described in
Attachment B may require a range of data analysis techniques. In
some cases, it is possible for agents and analysts to conduct carefully
targeted searches that can locate evidence without requiring a time-
consuming manual search through unrelated materials that may be
commingled with criminal evidence. In other cases, however, such
techniques may not yield the evidence described in the warrant, and
law enforcement personnel with appropriate expertise may need to
conduct more extensive searches, such as scanning areas of the disk

Affidavit of Special Agent Joel Martini — 19 UNITED STATES ATTORNEY
USAO# 2018R01269

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oo eS DN A FP WY NY

NO NO WN NH NY WN KN NWN NY KH HK FS HF HF KF EF FF KS eR
oOo NI NWN On SP WO NYO K& OD BO Dn HD A FP WY NYO —-& OC

 

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 21 of 118

not allocated to listed files, or peruse every file briefly to determine
whether it falls within the scope of the warrant.
49. In this particular case, and in order to protect the third party privacy of
innocent individuals, the following are search techniques that will be applied:
a. Use of hash value library searches.
b. Use of keyword searches, i.e., utilizing key words that are known to

be associated with the sharing of child pornography.

C. Identification of non-default programs that are commonly known to
be used for the exchange and viewing of child pornography, such as,
eMule, uTorrent, BitTorrent, Ares, Shareaza, Gnutella, etc.

d.. Looking for file names indicative of child pornography, such as,
PTHC, PTSC, Lolita, 3yo, etc. and file names identified during the
undercover download of child pornography. —

e. Viewing of image files and video files.

f. As indicated above, the search will be limited to evidence of child
pornography and will not include looking for personal documents
and files that are unrelated to the crimes listed in this Affidavit, or
those set forth in the original search warrant, MJ19-311.

50. These search techniques may not all be required or used in a particular
order for the identification of digital devices containing items set forth in Attachment B
to this Affidavit. However, these search techniques will be used systematically in an
effort to protect the privacy. of third parties. Use of these tools will allow for the quick
identification of items authorized to be seized pursuant to Attachment B to this Affidavit,
and will also assist in the early exclusion of digital devices and/or files which do not fall
within the scope of items authorized to be seized pursuant to Attachment B to this

Affidavit.
COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

51. Based on my knowledge, training, and experience, I know that digital

devices and electronic storage media can store information for long periods. Similarly,

Affidavit of Special Agent Joel Martini — 20 UNITED STATES ATTORNEY

USAO# 2018R01269 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

50 ee IN HD nA SPW YN

NO NO Ww HN HN KN NHN HN wR wm me ee
oOo sa HD UA FSP WO NYO —&§ CT Oo DB I HDB NO FSP W NY KF CS

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 22 of 118

things that have been viewed via the Internet are typically stored for some period of time
on the device used to access the Internet. This information can sometimes be recovered
with forensic tools.

52. There is probable cause to believe that things that were once stored on the
SUBJECT DEVICES may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that
computer files or remnants of such files can be recovered months or even years after they
have been downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little or no
cost. Even when files have been deleted, they can be recovered months or years later
using forensic tools. This is so because when a person “deletes” a file ona computer, the
data contained in the file does not actually disappear; rather, that data remains on the
storage medium until it is overwritten by new data. |

b. Therefore, deleted files, or remnants of deleted files, may reside in
free space or slack space—that is, in space on the storage medium that is not currently
being used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in a
“swap” or “recovery” file.

C. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of how a
computer has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system configurations,
artifacts from operating system or application operation, file system data structures, and
virtual memory “swap” or paging files. Computer users typically do not erase or delete
this evidence, because special software is typically required for that task. However, it is
technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

Affidavit of Special Agent Joel Martini — 21 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01269 . SEATTLE, WASHINGTON 98101

- (206) 553-7970
oC Oe SND A FF WH HN eH

NO NO Bb NH HN LP KN HKD DO wwe wm we ee OS Ome
eo NDA MH BP WO NY KH CO ODO FAN Dn FP W NY KS OS

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 23 of 118

53. | Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only electronically stored information that might serve as
direct evidence of the crimes described on the warrant, but also forensic evidence that
establishes how the SUBJECT DEVICES were used, the purpose of its use, who used it,
and when.

54. . Manner of execution. Because this warrant seeks only permission to
examine a device already in law enforcement’s possession, the execution of this warrant
does not involve the physical intrusion onto a premises. Consequently, I submit there is
reasonable cause for the Court to authorize execution of the warrant at any time in the
day or night.

SEARCH TECHNIQUES

55. Based on the foregoing, and consistent with Rule 41(e)(2)(B) of the Federal
Rules of Criminal Procedure, the warrant I am applying for will permit imaging or
otherwise copying all data contained on the SUBJECT DEVICES, and will specifically
authorize a review of the media or information consistent with the warrant.

‘36. In accordance with the information in this affidavit, law enforcement
personnel will execute the search of the SUBJECT DEVICES pursuant to this warrant as
follows:

Securing the Data

a. In order to examine the ESI in a forensically sound manner, law
enforcement personnel with appropriate expertise will attempt to produce a complete
forensic image, if possible and appropriate, of the SUBJECT DEVICES.

b. Law enforcement will only create an image of data physically
present on or within the SUBJECT DEVICES. Creating an image of the SUBJECT
DEVICES will not result in access to any data physically located elsewhere. However,
SUBJECT DEVICES that have previously connected to devices at other locations may

contain data from those other locations.

Affidavit of Special Agent Joel Martini — 22 UNITED STATES ATTORNEY

_ 700 STEWART STREET, SUITE 5220
USAO# 2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
oo ee IN DH A BP WO NY

Ny NY NY NY KN NY NY NY NH FP RFP Fe RP ere Rr ESE
oat NN ON BP WY NY K& DO FANT DH HBP WO NH — &

 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 24 of 118

Searching the Forensic Images

©. Searching the forensic images for the items described in Attachment
B may require a range of data analysis techniques. In some cases, it is possible for agents
and analysts to conduct carefully targeted searches that can locate evidence without
requiring a time-consuming manual search through unrelated materials that may be
commingled with criminal evidence. In other cases, however, such techniques may not
yield the evidence described in the warrant, and law enforcement may need to conduct
more extensive searches to locate evidence that falls within the scope of the warrant. The
search techniques that will be used will be only those methodologies, techniques and
protocols as may reasonably be expected to find, identify, segregate and/or duplicate the
items authorized to be seized pursuant to Attachment B to this affidavit.

d. These methodologies, techniques, and protocols may include the use
of a “hash value” library to exclude normal operating system files that do not need to be
further searched. Agents may utilize hash values to exclude certain known files, such as
the operating system and other routine software, from the search results. However,
because the evidence I am seeking does not have particular known hash values, agents
will not be able to use any type of hash value library to locate the items in Attachment B.
HI

//

//
Affidavit of Special Agent Joel Martini — 23 UNITED STATES ATTORNEY
USAO# 2018R01269 700 STEWART STREET, SUITE 5220

. SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oe SYN DN OW BP DH HO

NO NO HPO WN NHN NHN NHN HN HN HF KF KF KF KF SF SOO S| S|
Co NN OH PW NYO KH CO OO fH HD A FP WY NH KS CO

 

 

Case 2:19-mj-00515-MAT Document 1. Filed 10/28/19 Page 25 of 118

CONCLUSION
52. Based on the foregoing, I believe there is probable cause that evidence,
fruits, and instrumentalities of violations of 18 U.S.C. § 2252(a)(2) (Receipt or
Distribution of Child Pornography) and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child
Pornography) are located on the SUBJECT DEVICES set forth in this Affidavit and in
Attachment A. I therefore request that the court issue a warrant authorizing a search of
these items, as more fully described in Attachment B hereto, incorporated herein by

reference, and the seizure of any such evidence found therein.

  

 

Joel MAAtini, Affiant ”
Special Agent, Federal Bureau of Investigation

SUBSCRIBED and SWORN to before me this ZL © say of October, 2019.

 

MARY ALICE THEILER
United States Magistrate Judge

Affidavit of Special Agent Joel Martini — 24 ; UNITED STATES ATTORNEY
USAO# 2018R01269 / 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo Oo NH WO & WD YO

mo NO HN ND WH HD KH KN NO KR KF RF Fe RFR Fr RFR Re
CoN DN ON FP WD NYO KH ODO OO FADD nA BPW NO —| OO

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 26 of 118

ATTACHMENT A

Description of Property to be Searched

The property to be searched includes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Item Description ee S NC
1. One (1) HGST hard drive, SIN: 130325TEA45A3R240BK: 1B2
2. One (1) HGST hard drive, S/N: 130301E20342BM0V3408; 1B3
3. One (1) Hitachi hard drive, S/N: 111223E20B12C7CGLORS; 1B4
4. One (1) Toshiba hard drive w/ power cord, G003250A; 1B5
5. One (1) Seagate hard drive w/enclosure, S/N: Z84112WS, S/N: 1B8
NA8TLMTO0;
6. Two (2) 4GB Powersticks, Model PSPV1; 1B10
7. One (1) Kodak memory card 8GB wi/case, 31295-8GBCSTA; 1B14
8. One (1) ETC hotels thumb drive, 1GB 1011S; 1BI5
9. One (1) ETC hotels thumb drive, 1GB 1011S; 1B16
10. One (1) Casa del Mar ETC hotel flashdrive 2GB; 1BI7
11. One (1) Transcend Micro SD adapter 32GB, 9181AA32G09QS82; 1B18
12. One (1) Kingston Technologies hard drive 128GB, 1B21
50026B7726A02E6DE; :
13. One (1) iPhone S, rose gold color, Model: A1633; 1B25
14. One (1) iPhone, black, Model: A1778; 1B28
15. One (1) Macbook w/power cord, S/N: CO2MN8TDFDS57; 1B32
16. One (1) iPhone X, black, cracked back 1B33

 

(collectively, the “SUBJECT DEVICES”).
The SUBJECT DEVICES are currently being stored in the Federal Bureau of
Investigation, Seattle Field Office, located at 1110 3" Ave, Seattle, WA 98101.
This warrant authorizes the forensic examination of the SUBJECT DEVICES for

the purpose of identifying the electronically stored information described in

Attachment B.

ATTACHMENT A
USAO #2018R01269

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

So Oo ND Mn FP WH NY.

DO NO NH bP NY HN WH HD HN HB HSH HSH KS KS HF FF FS eR
oN Dn OH Fe W NY KK CO VO BAN HD NH FSF WW NYO KF CO

 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 27 of 118

ATTACHMENT B
ITEMS TO BE SEIZED

The following records, documents, files, or materials, in whatever form, including
handmade or mechanical form (such as printed, written, handwritten, or typed),
photocopies or other photographic form, and electrical, electronic, and magnetic form,
that constitute evidence, instrumentalities, or fruits of violations of 18 U.S.C.

§ 2252(a)(2) (Receipt or Distribution of Child Pornography) and 18 U.S.C.
§ 2252(a)(4)(B) (Possession of Child Pornography), which may be found on the
SUBJECT DEVICES: |

1. Any visual depiction of minor(s) engaged in sexually explicit conduct, in
any format or media.

2. Evidence of the installation and use of file-sharing software, and any
associated logs, saved user names and passwords, shared files, and browsing history;

3. Letters, e-mail, text messages, and other correspondence identifying -
persons transmitting child pornography, or evidencing the transmission of child
pornography, through interstate or foreign commerce, including by mail or by computer;

4. All invoices, purchase agreements, catalogs, canceled checks, money order
receipts, credit card statements or other documents pertaining to the transportation or
purchasing of images of minors engaged in sexually explicit conduct;

5. Any and all address books, names, lists of names, telephone numbers, and
addresses of individuals engaged in the transfer, exchange, or sale of child pornography;

6. Evidence of who used, owned or controlled the SUBJECT DEVICES at the
time the things described in this warrant were created, downloaded, viewed, edited, or
deleted, such as logs, registry entries, saved user names and passwords, documents, and
browsing history;

7. Evidence of malware that would allow others to control any seized digital

device(s) such as viruses, Trojan horses, and other forms of malicious software, as well

ATTACHMENT B UNITED STATES ATTORNEY

USAO #2018R01269 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Co FIND OH BP WHO PPO

Ny NY NY KY NY NY KY NY NHN YF KF FP FF PF Pe Eel
oOo nN ND OW FP WD YN KH DOD OO FN DO FP WY NY KF CO

 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 28 of 118

as evidence of the presence or absence of security software designed to detect malware;
as well as evidence of the lack of such malware;
8. Evidence of the attachment to the digital device(s) of other storage devices
or similar containers for electronic evidence;
9. Evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from a digital device;
10. Evidence of times the digital device(s) was used;
11. Any other ESI from the digital device(s) necessary to understand how the
digital device was used, the purpose of its use, who used it, and when.
12. Records and things evidencing the use of:
a. Routers, modems, and network equipment used to connect
computers to the Internet;
b. Records of Internet Protocol (IP) addresses used;
c. Records of Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages, search terms that the user

entered into any Internet search engine, and records of user-typed web addresses.

ATTACHMENT B UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 29 of 118

EXHIBIT 1
 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 30 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1-1*SEALED* Filed 06/18/19 Page 1 of 13!

. Page ID #:75
AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17)

UNITED STATES DISTRICT COURT

for the
Central District of California

In the Matter of the Search of

(Briefly describe the property to be searched or identify the
person by name and address)

40520 Aster Place, Palmdale, California 93551 Case No. 2:19-MJ-02536

SEARCH AND SEIZURE WARRANT .
wove pupae agape OY THE GOUT
To: Any authorized law enforcement officer NUT Ge IANGES MAUE GY Tie Gls

An application by a federal law enforcement officér or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B -

Such affidavit(s) or testimony are incorporated herein by reference.

YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. [[] at any time in the day or night because good cause has beenestablished.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory .
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

[-] Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.

§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

(7) for

days (not to exceed 30) [_] until, the facts justifying, the later a) of

 

 

Date and time issued: une /¥, OOS @ £07 pm iiflt

Vinee ‘s signature ‘ -

City and state: Los Angeles, CA. Hon, Maria A. Audero, U.S. Magistrate Judge
Printed name and tifle, ,4

 

AUSA: Lisa Feldman (213)894-0633)

ORIGINA

 

 
 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 31 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document1-1*SEALED* Filed 06/18/19 Page 2 of 13

 

 

AO 93 (Rey. 11/13) Search and Seizure Warrant (Page 2) Page ID #°76
Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

2:19-MJ-02536

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 
 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 32 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1-1 *SEALED* Filed 06/18/19 Page 3 of 13
Page ID #:77

ATTACHMENT A

PREMISES TO BE SEARCHED

 

The premises to be search is located at 40520 Aster Place,
Palmdale, California 93551 (the “SUBJECT PREMISES”). A

photograph of the SUBJECT PREMISES is below:

 

The SUBJECT PREMISES is a two-story, single family
dwelling, with tan-colored siding with brown trim and a brown
tiled roof. . The residence includes an attached garage
containing two brown doors (two-car capacity and one-car
capacity) separated by a multi-colored rock/stone pillar. ‘The
residence has single entry on the front and a black iron gate on
the north side that leads to the back yard. There is a black

in-ground basketball backboard located in front of the two-car

 
 

Case 2:19-mj-00515-MAT Document t — 10/28/19 Page £3 of 118

   

   

Case 2:19-mj-02536-DUTY *SEALED* Docurnertt 124; *SEALED*

Filed 06M #19 Page 4 of 13
Page ID #: 48" 2

garage adjacent to the driveway. their Lena pructed of

multi-colored brick inlay and is lined on gach side joy! small
shrubs. The residence is located on the east side of Aster
Place between Fairgreen Lane and Redbud Lane. The residence
does not have a numbered address prominently displayed but is
located on the same side of the street between 40528 Aster Place

on the south and 40514 Aster Place on the morth.

ii

 
 

Case 2:19-mj-00515-MAT Document 1. Filed 10/28/19 Page 34 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1-1*SEALED* Filed 06/18/19 Page 5 of 13
Page ID #:79

ATTACHMENT B

I. ITEMS TO BE SHIZED

1. The items to be seized are evidence, contraband,
fruits, or instrumentalities of violations of Title 18, United
States Code, Sections 371 and 1349 (Conspiracy), 1028 (a) (7)
(Identity Theft); 1028A (Aggravated Identity Theft); 1029(a) (2)
(Access Device Fraud); 1030{a) (2), (4) and.(5) (A) (Computer
Fraud/Hacking); and 1343 (Wire Fraud) (the “Subject Offenses”),
namely:

a. From January 2016 to the present: Records,
documents, programs, applications or materials relating to any

suspected attempt or plan to engage in computer hacking
activity; access to computers or servers of Nintendo or to
files, information, or data related to Nintendo products; the
possession, use, or transfer of Nintendo authentication
credentials, stolen property, or files, information, or data
related to Nintendo or Nintendo products; research or
reconnaissance about Nintendo products, release dates, or
developer tools;

b. From January 2016 to the present: Records,
documents, programs, applications, and materials relating to
computer intrusions, hacking, malware, phishing, or any method
to obscure or anonymize a person’s identity;

c. Records, documents, programs, applications or
materials relating to any prior contact with law enforcement,

including the Federal Bureau of Investigation (FBI);

 
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 35 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1-1 *SEALED* Filed 06/18/19 Page 6 of 13
Page ID #:80

d. Records, documents, programs, applications or
materials relating to any cease and desist notices or
communications from Nintendo, Twitter or other business warnings
against hacking;

e. Records, documents, programs, applications or
materials relating to use of aliases or monikers, including but
not limited to, the aliases “Ryan West”or “RyanRocks”;

f, From January 2016 to the present: Records,
documents, programs, applications or materials relating to use,
or access to online accounts, including, but not limited to,
email (e.g., Yahoo (Oath), Google), social media or networking
(e.g., Twitter, Discord), cloud storage (e.g., Google Drive,
iCloud) accounts;

g. Records, documents, programs, applications or
materials relating to ownership of online accounts, including,
but not limited to, email (e.g., Yahoo (Oath), Google), social
media or networking (e.g., Twitter, Discord), cloud storage
(e.g., Google Drive, iCloud) accounts;

h. Devices and software related to Nintendo
products, including, but not limited to, developer kits (dev
kits) and consoles, such as Nintendo 3DS and Switch;

i. Records, documents, programs, applications or
materials relating to efforts to encrypt data or destroy
evidence;

j. From January 2016 to the present: Records,
documents, programs, applications or materials relating to

communications with others regarding the suspected unauthorized

 
  

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 36 of 118

     
   
 
  
 

“ *SEALED* Document 1-1 *SEALED* Filed 06/18/19 Page 7 of 43

ase 2:19-mj-02536-D
a poe Page ID #:81

he

 

ssion of Nintendo data, files or property, and
to the true ide -ity of such persons;

k. From January 2016 to the present: Records,
documents, programs, applications or materials relating to
communications with Nintendo, its agents or representatives;

i. All records, documents, programs, applications or
materials showing control, possession, custody or other indicia
of occupancy over the SUBJECT PREMISES, or digital media found
in the SUBJECT PREMISES, including but not limited to: personal
mail, personal identification, bills, Internet service provider
documents, rental documents, bank account documents, keys, or
photographs;

m. Any digital device which is itself or which
contains evidence, contraband, fruits, or instrumentalities of
the Subject Offense/s, and forensic copies thereof.

n. With respect to any digital device containing
evidence falling within the scope of the foregoing categories of
items to be seized:

i. evidence of who used, owned, or controlled
the device at the time the things described in this warrant were
created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents,
browsing history, user profiles, e-mail, e-mail contacts, chat
and instant messaging logs, photographs, and correspondence;

ii. evidence of the presence or absence of
software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 . Page 37 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1-1*SEALED* Filed 06/18/19 Page 8 of 13
, Page ID #:82

as well as evidence of the presence or absence of security
software designed to detect malicious software;
| iii. evidence of the attachment of other devices;

iv. evidence of counter-forensic programs (and
associated data) that are designed to eliminate data from the
device;

Vv. evidence of the times the device was used;

vi. passwords, encryption keys, biometric keys,
and other access devices that may be necessary to access the
device;

vii. applications, utility programs, compilers,
interpreters, or other software, as well as documentation and
manuals, that may be necessary to access the device or to
conduct a forensic examination of it;

viii. records of or information about
Internet Protocol addresses used by the device;

ix. records of or information about the device’s
Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages,
search terms that the user entered into any Internet search
engine, and records of user-typed web addresses.

2. As used herein, the terms “records,” “documents,” —
“programs,” “applications,” and “materials” include records,
documents, programs, applications, and materials created,
modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 38 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1-1*SEALED* Filed 06/18/19 Page 9 of 13

Page ID #:83

3. As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
telephone paging devices, beepers, mobile telephones, and smart
phones; digital cameras; gaming consoles (including Sony
PlayStations and Microsoft Xboxes); peripheral input/output
devices, such as keyboards, printers, scanners, plotters,
monitors, and drives intended for removable media; related
communications devices, such as modems, routers, cables, and
connections; storage media, such as hard disk drives, floppy
disks, memory cards, optical disks, and magnetic tapes used to
store digital data (excluding analog tapes such as VHS); and
security devices.

II. SEARCH PROCEDURE FOR DIGITAL DEVICES

i. In searching digital devices or forensic copies
thereof, law enforcement personnel executing this search warrant
will employ the following procedure:

a. Law enforcement personnel or other individuals
assisting law enforcement personnel (the “search team”) will, in
their discretion, either search the digital device(s) on-site or
seize and transport the device({s) and/or forensic image(s)
thereof to an appropriate law enforcement laboratory or similar
facility to be searched at that location. The search team shall
complete the search as soon as is practicable but not to exceed .

120 days from the date of execution of the warrant. The

 
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 39 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1-1*SEALED* Filed 06/18/19 Page 10 of
13 Page ID #:84

government will not search the digital device(s) and/or forensic
image(s) thereof beyond this 120-day period without obtaining an
extension of time order from the Court.

b. The search team will conduct the search only by
using search protocols specifically chosen to identify only the
specific items to be seized under this warrant.

i. The search team may subject all of the data
contained in each digital device capable of containing any of
the items to be seized to the search protocols to determine
whether the device and any data thereon falls within the list of
items to be seized. The search team may also search for and
attempt to recover deleted, “hidden,” or encrypted data to
determine, pursuant to the search protocols, whether the data
falls within the list of items to be seized.

ii. The search team may use tools to exclude
normal operating system files and standard third-party software
that do not need to be searched.

iii. The search team may use forensic examination
and searching tools, such as “EnCase” and “FTK” (Forensic Tool
Kit), which tools may use hashing and other sophisticated
techniques

c. If the search team, while searching a digital
device, encounters immediately apparent contraband or other
evidence of a crime outside the scope of the items to be seized,
the team shall immediately discontinue its search of that device
pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 40 of 118°

Case 2:19-mj-02536-DUTY *SEALED* Document 1-1*SEALED* Filed 06/18/19 Page 11 of
13 Page ID #:85

was encountered, including how it was immediately apparent
contraband or evidence of a crime.

d. If the search determines that a digital device
does not contain any data falling within the list of items to be
seized, the government will, as soon as is practicable, return
the device and delete or destroy all forensic copies thereof.

e. If the search determines that a digital device
does contain data falling within the list of items to be seized,
the government may make and retain copies of such data, and may
access such data at any time.

£. If the search determines that a digital device is
(1) itself an item to be seized and/or (2) contains data falling
within the list of other items to be seized, the government may
retain the digital device and any forensic copies of the digital
device, but may not access data falling outside the scope of the
other items to be seized (after the time for searching the
device has expired) absent further court order.

g. The government may also retain a digital device
if the government, prior to the end of the search period,
obtains an order from the Court authorizing retention of the
device (or while an application for such an order is pending),
including in circumstances where the government has not been
able to fully search a device because the device or files
contained therein is/are encrypted.

h. After the completion of the search of the digital

devices, the government shall not access digital data falling

 

|
j
 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 41 of 118

Case 2:19- -mj-02536- DUTY *SEALED* Document 1-1 *SEALED* Filed 06/18/19 Page 12 of
13 Page ID #:86 - -

outside the scope of the items to be seized absent further order
of the Court.

2. In order to search for data capable of being read or
interpreted by a digital device, law enforcement personnel are
authorized to seize the following items:

a. Any digital device capable of being used to
commit, further, or store evidence of the offense(s) listed
above;

b. Any equipment used to facilitate the
transmission, creation, display, encoding, or storage of digital
data;

c. Any magnetic, electronic, or optical storage
device capable of storing digital data;

d. Any documentation, operating logs, or reference
manuals regarding the operation of the digital device or
software used in the digital device;

e. Any applications, utility programs, compilers,
interpreters, or other software used to facilitate direct or
indirect communication with the digital device;

£. Any physical keys, encryption devices, dongles,
or similar physical items that are necessary to gain access to
the digital device or data stored on the digital device; and

g. Any passwords, password files, biometric keys,
test keys, encryption codes, or other information necessary to
access the digital device or data stored on the digital device.

3. During the execution of this search warrant, ay
ingtract, to depedss hi Is

maf:

enforcement is permitted to: (1) depxwess RYAN HERNANDEZ Athutt= 4

   

10

 
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 42 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1-1 *SEALED* Filed 06/18/19 Page 13 of
13 Page ID #:87

and/or fingers onto the fingerprint sensor of the device (only
when the device has.such a sensor), and direct which specific
finger(s) and/or thumb(s) shall be depressed; and (2) hold the
ard strut im to held
device in front of RYAN HERNANDEZ’ s face, witekr his or her eyes
open to activate the facial-, iris-, or retina-recognition
feature, in order to gain access to the contents of any such

device.

4, In a

 

 

a

enforcement may not use excessive force, as defined in Graham v.

Connor, 490 U.S. 386 (1989); specifically, law enforcement. may

use no more ‘than objectively reasonable force in light of the

facts and circumstances confronting them. a yal
5. The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.

11

 
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 43 of 118

ACT RY A201/ Ay Appa Br DLEYWittaALED* Document 1*SEALED* Filed 06/18/19 Page 1 of 74
Page+B=

UNITED STATES DISTRICT COURT

for the YI i) Y
Central. District of California

 

 

 

 

 

 

 

 

In the Matter of the Search of . )
(Briefly describe the property to be searched or identify the )
person by name‘and address) )
é ‘fornia 9 Case No. 2:19-MJ402536 FILED
40520 Aster Place, Palmdale, California 93551 BERK US TSERCT COURT

)

JUN 1 8 2019

APPLICATION FOR A‘SEARCH WARRANT GENTRAL DISTRICT OF A

 

 

 

1, a federal law enforcement officer or an attorney for the government, request a search warrant: and. state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A
located in the Central District of California, there is now.concealed (identify the person or describe the property to be seized):
see Attachment B

The basis for the search under Fed. R. Crim. P.41(c) is (check one’ or more):
XJ] evidence of a crime:
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

("la person to be arrested or.a person who is unlawfully restrained.

The séarch is related to a violation of:

Code Section Offense Description
18 U.S.C. §§371, 1349 Conspiracy
18 UtS-C. § 1028 (a) (7) Identity Theft
18 U.S.C.-§:1028A Aggravated Identity Theft
18 U.S.C. § 1029 (a) (2) Access Device Fraud
18 U.S.C. § 1030 (a) (2), (4) and (5)(a) Computer Fraud/Hacking
18 U.S.C. $1343 Wire Fraud
The application is based on these facts:
See attached Affidavit
Continued on the attached sheet.
(J Delayed notice of days (give exact ending date if more than 30 days:________.__—S—*+dy is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
Al
Applicant 5 signature
Joel Martini, Special Agent, FBI
Sworn to before me and signed in my presence. Printed name and title

Date: _Awy [é, 204 MARIA A. AUDERO

Judge's signature

 

City and state: Los Angeles, CA Hon. Maria A. Audero, U.S. Magistrate Judge
. Printed name.and title

AUSA: Lisa Feldman (213)894-0633
 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 44 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 2 of 74
Page ID #:2

ATTACHMENT A
PREMISES ‘TO. BE SEARCHED
The premises to be search is located at 40520 Aster Place,
Palmdale, California 93551 (the “SUBJECT PREMISES”). A

photograph of the SUBJECT PREMISES is below:

 

The SUBJECT PREMISES is a two-story, single family
dwelling, with tan-colored siding with brown trim and a brown
tiled roof. The residencé includes an attached garage
containing two brown doors (two-car capacity and one-car
capacity) separated by a multi-colored rock/stone pillar. The
residence has single entry on the front and a black iron gate on
the north side that leads to the back yard. There is a black

in-ground basketball backboard located in front of the two-car
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 45 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 3 of 74
Page ID #:3

garage adjacent to. the driveway. The driveway is constructed of
multi-colored brick inlay and is lined on each side by small
shrubs. The residence is located on the east side of Aster
Place between Fairgreen Lane and Redbud Lane. The residence
does not have a numbered address prominently displayed but is
located on the same side of the street between 40528 Aster Place

on the south and 40514 Aster Place on the north.

ii
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 46 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 4 of 74
Page ID #:4

ATTACHMENT B

zr. ITEMS TO BE SEIZED
1. The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of Title 18, United
States Code, Sections 371 and 1349 (Conspiracy), 1028 (a) (7)
(Identity Theft); 1028A (Aggravated Identity Theft); 1029(a) (2)
(Access Device Fraud); 1030(a) (2), (4) and (5) (A) (Computer
Fraud/Hacking); and 1343 (Wire Fraud) {the “Subject Offenses”),
namely: .

a. From January 2016 to the present: Records,
documents, programs, applications or materials relating to any
suspected attempt or plan to engage in computer hacking
activity; access to computers or servers of Nintendo or to
files, information, or data related to Nintendo products; the
possession, use, or transfer of Nintendo authentication
credentials, stolen property, or files, information, or data
related to Nintendo or Nintendo products; research or
reconnaissance about Nintendo products, release dates, or
developer tools;

b. From January 2016 to the present: Records,
documents, programs, applications, and materials relating to
computer intrusions, hacking, malware, phishing, or any method
to obscure or anonymize a person’s identity;

c. Records, documents, programs, applications or
materials relating to any prior contact with law enforcement,

including the Federal Bureau of Investigation (FBI);
      
  
 

Case 2:19-mj-00515-MAT Document 1 Filed 10/2p 41s
Case 2:19-mj-02536-DUTY *SEALED* Document 1 *SEALED" ‘Filed 06/18/19 . P
Page ID #:5 he, O

t

 

  

a4

a. Records, documents, programs, apbikica ht wns- satan
materials relating to any cease and desist notices or
communications from Nintendo, Twitter or other business warnings
against hacking;

e. Records, documents, programs, applications or
materials relating to use of aliases or monikers, including but
not limited to, the aliases “Ryan West”or “RyanRocks”;

£. From January 2016 to the present: Records,
documents, programs, applications or materials relating to use,
or access to online accounts, including, but not limited to,
email (e.g., Yahoo (Oath), Google), social media or networking
(e.g., Twitter, Discord), cloud storage (e.g., Google Drive,
iCloud) accounts;

g. Records, documents, programs, applications or
materials relating to ownership of online accounts, including,
but not limited to, email (e.g., Yahoo (Oath), Google), social
media or networking (e.g., Twitter, Discord), cloud storage
(e.g., Google Drive, iCloud) accounts;

h. Devices and software related to Nintendo
products, including, but not limited to, developer kits (dev
kits) and consoles, such as Nintendo 3DS and Switch;

i. Records, documents, programs, applications or
materials relating to efforts to encrypt data or destroy
evidence;

j. From January 2016 to the present: Records,
documents, programs, applications or materials relating to

communications with others regarding the suspected unauthorized
 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 48 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 6 of 74
Page ID #:6

transfer or possession of Nintendo data, files or property, and
to the true identity of such persons;

k. From January 2016 to the present: Records,
documents, programs, applications or materials relating to
communications with Nintendo, its agents or representatives;

1. All records, documents, programs, applications or
materials showing control, possession, custody or other indicia
of occupancy over the SUBJECT PREMISES, or digital media found
in the SUBJECT PREMISES, including but not limited to: personal
mail, personal identification, bills, Internet service provider
documents, rental documents, bank account documents, keys, or
photographs;

m. Any digital device which is itself or which
contains evidence, contraband, fruits, or instrumentalities of
the Subject Offense/s, and forensic copies thereof.

n. With respect to any digital device containing
evidence falling within the scope of the foregoing categories of
items to be seized:

i. evidence of who used, owned, or controlled
the device at the time the things described in this warrant were
created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents,
browsing history, user profiles, e-mail, e-mail contacts, chat
and instant messaging logs, photographs, and correspondence;

ii. evidence of the presence or absence of
software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 49 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 7 of 74
Page ID #:7

as well as evidence of the presence or absence of security
software designed to detect malicious software;

iii. evidence of the attachment of other devices;

iv. evidence of counter-forensic programs (and
associated data) that are designed to eliminate data from the
device;

Vv. evidence of the times the device was used;

vi. passwords, encryption keys, biometric keys,
and other access devices that may be necessary to access the
device;

vii. applications, utility programs, compilers,
interpreters, or other software, as well as documentation and
manuals, that may be necessary to access the device or to
conduct a forensic examination of it;

viii. records of or information about
Internet Protocol addresses used by the device;

ix. records of or information about the device's
Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages,
search terms that the user entered into any Internet search
‘engine, and records of user-typed web addresses.

2. As used herein, the terms “records,” “documents,”
“programs,” “applications,” and “materials” include records,
documents, programs, applications, and materials created,
modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.
  

  
 

2 ~ Re

a LS PS oe cea .
- Case 2:0 "Fhj-025362DUTY *SEALED*iDocument 1*SEALED* Filed 06/18/19 Page 8 of 74
Th / oo. ° . $) Page ID #:8

i
|

3. tBs -usqgl, heze’ ihe term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
telephone paging devices, beepers, mobile telephones, and smart
phones; digital cameras; gaming consoles (including Sony
PlayStations and Microsoft Xboxes); peripheral input/output
devices, such as keyboards, printers, scanners, plotters,
monitors, and drives intended for removable media; related
communications devices, such as modems, routers, cables, and
connections; storage media, such as hard disk drives, floppy
disks, memory cards, optical disks, and magnetic tapes used to
store digital data (excluding analog tapes such as VHS); and
security devices.
II. SEARCH PROCEDURE FOR DIGITAL DEVICES

1. In searching digital devices or forensic copies
thereof, law enforcement personnel executing this search warrant
will employ the following procedure:

a. Law enforcement personnel or other individuals.
assisting law enforcement personnel (the “search team”) will, in
their discretion, either search the digital device(s) on-site or
seize and transport the device(s) and/or forensic image(s)
thereof to an appropriate law enforcement laboratory or similar
facility to be searched at that location. The search team shall
complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant. The
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 51 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 9 of 74
Page ID #:9

government will not search the digital device(s) and/or forensic
image(s) thereof beyond this 120-day period without obtaining an
extension of time order from the Court.

b. The search team will conduct the search only by
using search protocols specifically chosen to identify only the
specific items to be seized under this warrant.

i. The search team may subject all.of the data
contained in each digital device capable of containing any of
the items to be seized to the search protocols to determine
whether the device and any data thereon falls within the list of
items to be seized. The search team may also search for and
attempt to recover deleted, “hidden,” or encrypted data to
determine, pursuant to the search protocols, whether the data
falls within the list of items to be seized.

ii. The search team may use tools to exclude
normal operating system files and standard third-party software
that do not need to be searched.

iii. The search team may use forensic examination
and searching tools, such as “EnCase” and “FIK” (Forensic Tool
Kit), which tools may use hashing and other sophisticated
techniques

Cc. If the search team, while searching a digital
device, encounters immediately apparent contraband or other
evidence of a crime outside the scope of the items to be seized,
the team shall immediately discontinue its search of that device
pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 52 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 10 of 74
Page ID #:10 ;

was encountered, including how it was immediately apparent
contraband or evidence of a crime. |

d. If the search determines that a digital device
does not contain any data falling within the list of items to be
seized, the government will, as soon as is practicable, return
the device and delete or destroy all forensic copies thereof.

e. If the search determines that a digital device
does contain data falling within the list of items to be seized,
the government may make and retain copies of such data, and may
access such data at any time.

f. If the search determines that a digital device is
{1) itself an item to be seized and/or (2) contains data falling
within the list of other items to be seized, the government may
retain the digital device and any forensic copies of the digital
device, but may not access data falling outside the scope of the
other items to be seized (after the time for searching the
device has expired) absent further court order.

g. The government may also retain a digital device
if the government, prior to the end of the search period,
obtains an order from the Court authorizing retention of the
device (or while an application for such an order is pending), -
including in circumstances where the government has not been
able to fully search a device because the device or files
contained therein is/are encrypted.

h. After the completion of the search of the digital

devices, the government shall not access digital data falling
 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 53 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 11 of 74
Page ID #:11

outside the scope of the items to be seized absent further order
of the Court.

2. In order to search for data capable of being read or
interpreted by a digital device, law enforcement personnel are
authorized to seize the following items:

a. Any digital device capable of being used to
commit, further, or store evidence of the offense(s) listed
above;

b. Any equipment used to facilitate the
transmission, creation, display, encoding, or storage of digital
data;

c. Any magnetic, electronic, or optical storage
device capable of storing digital data;

d. Any documentation, operating logs, or reference
manuals regarding the operation of the digital device or
software used in the digital device;

e. Any applications, utility programs, compilers,
interpreters, or other software used to facilitate direct or
indirect communication with the digital device;

f. Any physical keys, encryption devices, dongles,
ox similar physical items that are necessary to gain access to
the digital device or data stored on the digital device; and

g- Any passwords, password files, biometric keys,
test keys, encryption codes, or other information necessary to
access the digital device or data stored on the digital device.

3. During the execution of this search warrant, law

enforcement is permitted to: (1) depress RYAN HERNANDE2’s thumb-

10
 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 54 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 12 of 74
Page ID #:12

and/or fingers onto the fingerprint sensor of the device (only
when the device has such a sensor), and direct which specific
finger(s) and/or thumb(s) shall be depressed; and (2) hold the
device in front of RYAN HERNANDEZ’s face with his or her eyes
open to activate the facial-, iris-, or retina-recognition
feature, in order to gain access to the contents of any such
' device. |

4. In depressing a person’s thumb or finger onto a device
and in holding a device in front of a person’s face, law
enforcement may not use excessive force, as defined in Graham v.
Connor, 490 U.S. 386 (1989); specifically, law enforcement may
use no more than objectively reasonable force in light of the
facts and circumstances confronting them.

5. The special procedures relating to digital devices
found in this warrant govern only the search of digital devices
pursuant to the authority conferred by this warrant and do not
apply to any search of digital devices pursuant to any other

court order.

li
 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 55 of 118
Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 13 of 74
Page ID #:13

AFFIDAVIT

I, Joel Martini, being duly sworn, declare and state as

follows:
INTRODUCTION
1. I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (FBI), currently assigned to the Seattle Field
Office, and have been so employed since January 2017. I am
assigned to the Cyber squad where I primarily investigate
computer intrusions and other Cybercrimes. My experience as an
FBI Agent includes the investigation of cases involving the use
of computers and the Internet to commit crimes. I have received
training and gained experience in interviewing and interrogation
techniques, arrest procedures, search warrant applications, the
execution of searches and seizures, Cybercrimes, computer
evidence identification, computer evidence seizure and
processing, and various other criminal laws and procedures. I
have personally participated in the execution of search warrants
involving the search and seizure of computer equipment. I have
received advanced training in the acquisition and analysis of
digital evidence (both network and host based), responding to
computer intrusions and other incidents. I currently hold a
Bachelor’s of Science in Information Systems from Corban
University.

2. Prior to my employment as a Special Agent, I worked as
a Computer Forensic Examiner for the FBI for approximately 5

years. As part of that employment, I became familiar with the
Case 2:19-mj-00515-MAT Document 1. Filed 10/28/19 Page 56 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 14 of 74
Page ID #:14

design and operations of various electronic devices, networks,
and websites, including technology described herein.
PURPOSE OF AFFIDAVIT

3. This affidavit is made in support of a search warrant
for 40520 Aster Place, Palmdale, California 93551 (the “SUBJECT
PREMISES”) described in Attachment A, for the items to be seized
described in Attachment B.

4. The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there
‘is sufficient probable cause for the requested warrant and does
-not purport to set forth all of my knowledge of or investigation
into this matter. Unless specifically indicated otherwise, all
conversations and statements described in this affidavit are
related in substance and in part only.

PREMISES TO BE SEARCHED

5. As described in Attachment A, which is incorporated
herein by reference, the SUBJECT PREMISES to be searched is
described as follows: A two-story, single family dwelling, with
tan-colored siding with brown trim and a brown tiled roof. The
residence includes an attached garage containing two brown doors
(two-car capacity and one-car capacity) separated by a multi-
colored rock/stone pillar. The residence has single entry on
the front and a black iron gate on the north side that leads to
the back yard. There is a black in-ground basketball backboard

located in front of the two-car garage adjacent to the driveway.
Case 2:19-mJ-00515-MAT Document 1 Filed 10/28/19, 57 of 118

  
 

Case 2:19-mj-02536-DUTY *SEALED* Document 1 *SEALED* riled 06/18/19 Page 15 of 74
Page ID #:15 r "

The driveway is constructed of multi-colored brick tipheynaids+- suman

 

lined on each side by small shrubs. The residence is located on
the east side of Aster Place between Fairgreen Lane and Redbud
Lane. The residence does not have a numbered address
prominently displayed but is located on the same side of the
street between 40528 Aster Place on the south and 40514 Aster
Place on the north.

rrEMS TO BE SEIZED

6. The items to be seized are the evidence, fruits, and
instrumentalities of violations of Title 18, United States Code,
Sections 371 and 1349. (Conspiracy), 1028(a)(7) (Identity Theft);
1028A (Aggravated Identity Theft); 1029{(a}(2) (Access Device
Fraud); 1030(a)(2), (4) and (5) (A) (Computer Fraud/Hacking); and
1343 (Wire Fraud), as described in Attachment B, which is
incorporated herein by reference.

SUMMARY OF PROBABLE CAUSE

7. The FBI Seattle Office is conducting an investigation
into a data breach and network intrusions, having received
information from Nintendo regarding unauthorized access to
Nintendo computer systems and the subsequent theft and
dissemination of confidential and proprietary data.

8. The FBI has identified the suspected hacker as RYAN
HERNANDEZ, also known as “Ryan West” and “RyanRocks”
(“HERNANDEZ”), an individual previously known to the FBI and to
Nintendo for prior hacking conduct targeting Nintendo and its

products.
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 58 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 16 of 74
Page ID #:16

9. HERNANDEZ, born in 1999, resides at 40520 Aster Place,
Palmdale, California 93551 (SUBJECT PREMISES), with his parents
(Ruben and Sheila Hernandez1), and has done so at all times
material to this investigation. As discussed in more detail
below, the evidence shows that HERNANDEZ committed the data
breach and network intrusions from the SUBJECT PREMISES, using
computers, devices, and other instrumentalities located at the
SUBJECT PREMISES. There is further probable cause to believe
that the fruits of the criminal activity, for instance, stolen
files and data exfiltrated from protected Nintendo computers,
are located at the SUBJECT PREMISES.

10. Nintendo is a consumer electronics and video game
company. Nintendo Co., Ltd, is headquartered in Japan, and its
North American subsidiary, Nintendo of America, is located in
Redmond, Washington. Nintendo has manufactured a variety of
home and handheld game consoles, such as the Wii U, 3DS, and the
Switch, and developed multiple popular video game franchises,
such as Mario, The Legend of Zelda, Pokémon, Animal Crossing,
and Splatoon, among others.

TERMS AND DEFINITIONS

11. For the purpose of this affidavit, I use the following
terms as described below:

a. An Internet Protocol address, or simply “IP
address,” is a unique numeric address used by devices, such as

computers, on the Internet. Every device attached to the

 

i Their names are relevant to probable cause as to the
SUBJECT PREMISES, as described further below.

'
 

 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 59 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 17 of 74
Page ID #:17

Internet must be assigned an IP address so that Internet traffic
sent from and directed to that device may be directed properly
from its source to its destination. Most Internet service
providers control a range of IP addresses. Generally, a static
IP address is permanently assigned to a specific location or
device as opposed to a dynamic IP address that is temporary and
periodically changes.

b. A server is a computer that provides services for
other computers connected to it via a network or the Internet.
The computers that use the server’s services are sometimes
called “clients.” Servers can be physically located anywhere
with a network connection that may be reached by the clients;
for example, it is not uncommon for a server to be located
hundreds (or even thousands) of miles away from the client
computers. A server may be either a physical or virtual
machine. A physical server is a piece of computer hardware
configured as a server with its own power source, central
processing unit or units and associated software. A virtual
server is typically one of many servers that operate on a single
physical server. Each virtual server shares the hardware
resources of the physical server but. the data residing on each
virtual server is segregated from the data on other virtual
servers that reside on the same physical machine.

Cc. A Content Delivery Network, or “CDN,” refers to a
method by which data is transmitted by using a system of
distributed servers that deliver the content based on your

geographic location. This helps speed up data transfer.
 

   

o i Se Jeo a
Case 2:19-mj{02836-DUTY *SEALED* Dodifment1*SEALED* Filed 06/18/19 Page 18 of 74

 

to a group of interconnected computers.

| e. The Onion Router, or “for,” is an anonymity tool
used by individuals when they wish to obfuscate the origin of
the internet connection (entry point). This is accomplished by
bouncing the original internet connection through several
intermediate computers (relays) that utilize encryption, thus
anonymizing the entry point.

f. Malware is malicious computer code running on a
computer. Malware can be designed to do a variety of things,
including logging every keystroke on a computer, stealing
financial information or “user credentials” (passwords or
usernames), or commanding that computer to become part of a
network of “robot” or “bot” computers known as a “botnet.” In
addition, malware can be used to transmit data from the infected
computer to another destination on the Internet, as identified
by an IP address.

g. Phishing is a deceptive technique in which the
perpetrators use messages and/or fake websites to trick people .
into providing information, such as network credentials (e.g.,
user names and passwords) that may later be used to gain access
to the victim’s systems.

h. A “botnet” typically refers to a network of
compromised computers known as “bots” that are under the control
of a cybercriminal or “bot herder.” The bots are harnessed by
the bot herder through the surreptitious installation of malware

that provides the bot herder with remote access to, and control
 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 61 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 19 of 74
, Page ID #:19

of, the compromised computers. A botnet may be used en masse,
in a coordinated fashion, to deliver a variety of Internet-based
attacks, including DDoS attacks, brute force password attacks,
the transmission of spam emails, the transmission of phishing
emails, and hosting communication networks for cybercriminals
{e.g., acting as a proxy server for email communications).
STATEMENT OF PROBABLE CAUSE
A. HERNANDEZ’s History of Targeting Nintendo?

12. As noted herein, HERNANDEZ is an individual previously
known to Nintendo for having repeatedly targeted Nintendo and
its products. Below I describe two instances ---; the first of
which was described to investigators by Nintendo
representatives, and the second of which I was personally
involved as part of a criminal investigation.

1. 2016 Abuse of Nintendo Developer Fortal and
Dissemination of Confidential Information

13. The following information was conveyed to me by
Nintendo in communications in 2018 and 2019.

14. In 2016, HERNANDEZ registered online for Nintendo
developer access, which, among other things, required that he
accept the terms of a non-disclosure agreement governing the use
and disclosure of information. The Developer Portal is an
online resource intended for individuals’ legitimate use in

developing products in association with Nintendo products.

 

2 In this section, except where noted, I learned this
information from documents provided by Nintendo or
communications with representatives of Nintendo in 2018 and
2019.
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 62 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 20 of 74
Page ID #:20

15. Without authorization from Nintendo, HERNANDEZ then
accessed confidential and proprietary information, including
material for the Wii U console and Nintendo 3DS system, through
Nintendo’s online developer sites. HERNANDEZ then, in violation
of the terms of the non-disclosure agreement and various laws,
publicly posted and disclosed such information. Such
disclosures of confidential and proprietary information increase
the risk of piracy of Nintendo products, among other harms
caused to Nintendo.

16. Nintendo, through its representative, later contacted
HERNANDEZ demanding he cease and desist such conduct. HERNANDEZ,
then a minor, and his parents agreed that HERNANDEZ would cease
such activities and cease use of Nintendo's developer sites and
confidential and proprietary information by signing a settlement
agreement with Nintendo on September 30, 2016.

2. 2016-2017 Hack of Nintendo Developer Portal and

Dissemination of Confidential Information

 

17. Despite that September 2016 agreement, HERNANDEZ
thereafter engaged in similar hacking activity targeting
Nintendo and stole its confidential and proprietary information,
which led to a criminal referral by Nintendo and subsequent
initiation of an FBI investigation into HERNANDEZ’s hacking
activity. Based on my involvement in that investigation, I
learned the following, set forth below.

18. In March 2017, Nintendo contacted FBI Seattle

regarding a network intrusion and reported the following:
 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 63 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 21 of 74
Page ID #:21

a. In about October 2016, a user on Nintendo’s

 

online Developer Portal (later identified as HERNANDEZ)
successfully persuaded a Nintendo employee to respond to a help
request posted (by HERNANDEZ) on a Nintendo online forum. The
post was, in reality, a phishing attempt, which contained a link
directing. the user to an external site hosting a malware program
designed to secretly log the user’s information.

b. Upon clicking on the link in the post, the
Nintendo employee’s Developer Portal credentials were hijacked
and forwarded to a malicious subject (later identified as
HERNANDEZ) .

c.. The malicious subject (later identified as
HERNANDEZ) then used the employee’s stolen account credentials
to upload malware onto the Nintendo developer site, which logged
the tokens of legitimate users logging onto the site, and later
to gain administrator access? to the Developer Portal and
download proprietary Nintendo data.

19. Nintendo launched an internal investigation into the
incident and identified the malicious subject as HERNANDEZ.
Nintendo made this identification, in part, by matching the IP
address (172.248.227.193) used for the attack with the IP
address legitimately used by HERNANDEZ on the Nintendo network.

20. Further, Nintendo noticed that some of the stolen data

was appearing on a Twitter account with the username

 

3 Administrator access means a user has privileges to
perform most, if not all, functions within an operating system
on a computer.
 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19° Page 64 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 22 of 74
Page ID #:22

@ryanrocks462 (“TWITTER ACCOUNT 1”). Nintendo also provided FBI
with copies of Twitter posts from user @ryanrocks462 (TWITTER
ACCOUNT 1) implying responsibility for publicly leaking Nintendo
information. For instance, in July 2017, Twitter user
@ryanrocks462 (TWITTER ACCOUNT 1) appeared to take credit for
the leak of data related to the Nintendo Switch SDK, while

thanking “anon!” for assistance:

" + ; . .
ents .
ae nrac ,

| feel special now, thx for helping anon <3
twitter.com/ryanrocks462/s ...

iyo 4

INX Fel Doviet 1

*SDEV ond "EDEN

[Go rot show that (posted this, -you may

fepOs| just don| show my & iz]
men Si...

 

 

  
     
 

Nintenda Switch SOK
October 2016 Leaked!

 

 

 

 

Co gg MUR AeE 2

 

 

oi Sere
pe tte swe Senda

 

1H16AM+ 1 Jul 2017
us @ BOLO

As discussed below, FBI later confirmed that TWITTER. ACCOUNT 1

 

 

 

belonged to HERNANDEZ.

21. FBI Seattle opened an investigation and confirmed
through legal process that IP address 172.248.227.193
(hereinafter, “HERNANDEZ HOME IP #1”) was HERNANDEZ’s static IP
address at his Palmdale, California Residence (SUBJECT PREMISES}

at that time.

10
 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 65 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 23 of 74

Page ID #:23

22. More specifically, I reviewed records obtained from
Charter Communications, the service provider for IP address
172.248.227.193 (HERNANDEZ HOME IP #1). The account for
HERNANDEZ HOME IP #1 was activated in December 2015 in the name
of “Ruben Hernandez” (HERNANDEZ’s father) at the SUBJECT

PREMISES, as set forth below:?

 

9/9/2016 12:01:00 GMT, 0

CA

Advanced Subscriber Info

Details

Other Details

 

 

 

 

3. On October 25, 2017, FBI Agents Met with HERNANDEZ and
His Parents at the SUBJECT PREMISES Regarding the Hacking Scheme
and Once Again, HERNANDEZ Agreed to Stop |

23. On about October 25, 2017, FBI agents (including this
affiant) met with and interviewed HERNANDEZ at his Palmdale,
California residence (SUBJECT PREMISES) .°5 Also present were
HERNANDEZ’s parents, Ruben and Sheila Hernandez. HERNANDEZ
confirmed that he used Twitter account @ryanrocks462 (TWITTER

ACCOUNT 1) but initially claimed that his posts about hacking

 

4 Some of Ruben Hernandez’s personal information has been
redacted for his privacy.

> During the interview, HERNANDEZ responded to
‘investigators’ questions predominantly in writing and through
gestures. According to his father, HERNANDEZ was seeing
specialists for developmental difficulties.

11
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 66 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 24 of 74
Page ID #:24

Nintendo were simply jokes. After initially denying involvement
in the Nintendo hack, HERNANDEZ acknowledged accessing the
Nintendo Developer Portal, but claimed he did so at the
direction of an unknown anonymous Twitter user who had since
deleted his/her account. HERNANDEZ also claimed to have deleted
any Nintendo data. At the conclusion of the interview,
HERNANDEZ promised to stop any further malicious activity
against Nintendo and indicated an understanding of potential
consequences of future criminal activity.

24. Based on my involvement in this investigation, I
believe that HERNANDEZ was severely minimizing his role in the
prior hack of Nintendo and theft of property. As discussed.
below, based on evidence FBI has gathered through the current
investigation, it appears that HERNANDEZ was the primary hacker
who was assisted by an unidentified co-conspirator, believed to
be the “anon” referenced in the Twitter post about the Nintendo
Switch SDK data leak, depicted above.

Cc. Summary of Current Investigation

25. As discussed below, in 2018, despite his promises --
twice (2016 and 2017) -- to cease attacking Nintendo and its
products, HERNANDEZ again hacked Nintendo’s networks and
successfully compromised numerous servers, located in Western
Washington and elsewhere. Nintendo confirmed that, according to
its internal investigation and ongoing remediation efforts,
HERNANDEZ continues to maintain access to various server groups

and has exfiltrated confidential and proprietary information.

12
Case 2:19-mj-02536-DUTY *SEALED* Document 1 *SEALED*-
Page ID #:25

   

26. As discussed below, Nintendo has provided the BIW asrsegm
network logs and other information related to the intrusion as
well as additional material related to its hacking investigation
of HERNANDEZ.

27. As further discussed below, I and other investigators
have conducted follow-up investigation and also identified
HERNANDEZ as the perpetrator of the hacking scheme.

28. According to Nintendo, the internal investigation and
remediation efforts remain ongoing. According to Nintendo’s
preliminary assessment, the intrusion has affected numerous
computers and servers and caused a significant but yet
determined amount of loss.

1, Referral and Investigation by Nintendo of Hacking
Activity by HERNANDEZ

29. In October 2018, Nintendo again contacted FBI Seattle
to report further network intrusion activity, which it
attributed to HERNANDEZ. Below summarizes information provided
to investigators by Nintendo.

30. Nintendo observed a hacker using HERNANDEZ HOME IP #1
(172.248.227.193) -- previously identified as associated with
HERNANDEZ and the SUBJECT PREMISES in conjunction with the 2016-
2017 developer portal hack --- using an unauthorized
authentication certificate to access various internal Nintendo
development tools and unreleased game titles, among other
things. Nintendo provided the FBI with various identifiers and
accounts associated with HERNANDEZ. According to Nintendo, its

internal examination of its network and remediation efforts

13
 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 68 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 26 of 74
Page ID #:26

ultimately uncovered HERNANDEZ’s unauthorized access to multiple
Nintendo servers dedicated to various stages of product
development and distribution, dating back to at least June 2018.

31. Based on the referral and information provided, FBI
opened a criminal investigation, which is described in more
detail below.

a. Details about the Intrusion Activity and
Background Information of HERNANDEZ Provided by Nintendo

32. In January 2019, and thereafter, Nintendo
representatives provided FBI additional details about the recent
network intrusion and Nintendo’s ongoing remediation efforts.
Nintendo also provided additional information about its prior
dealings with HERNANDEZ, including the 2016 conduct, discussed
above.

33. Nintendo communicated locating unauthorized network
access by HERNANDEZ HOME IP #1 (172.248.227.193) and more
recently, beginning in about late-November 2018, by IP address
76.232.194.142, which Nintendo believed was also used by
HERNANDEZ. As discussed below, IP address 76.232.194.142
(hereinafter, “HERNANDEZ HOME IP #2”) was identified as
HERNANDEZ’s new home IP address.

34. According to Nintendo, as of January 2019, it had
located evidence of HERNANDEZ’s unauthorized access to at least
four server groups. For example:

a. One of the server groups related to a staging
environment for the Nintendo eShop, which was used for pre-

production testing. In June 2018, the HERNANDEZ HOME IP #1

14
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 69 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 27 of 74
Page ID #:27

(172.248.227.193) accessed the servers, which required use of a
legitimate certificate. The hacker (HERNANDEZ) requested pre-
release information and downloaded data, including development
tools and retail titles Splatoon 2 and Minecraft.

b. Similarly, in June 2018, HERNANDEZ HOME IP #1
(172.248.227.193) accessed the device authentication server
group using an illegitimate certificate.

Cc. Beginning in July 2018, HERNANDEZ’s IP address
accessed the server group that managed content for Nintendo
retail kiosks, including advertising material and game demos.
Nintendo suspected that the certificates required from such
access were possibly obtained from an application extracted from
the previously compromised staging environment server group.

d. The impacted computers included servers located
in the Western District of Washington, and elsewhere.

35. As part of its referral, Nintendo also provided the
FBI with information it had gathered about HERNANDEZ and his
activity relating to Nintendo and its products.?7 HERNANDEZ
maintains a large number and wide variety of accounts at various
service providers, including YouTube, GitHub, Google, Apple,
Yahoo (Oath Holdings, Inc.), Microsoft, BitBucket, Instagram,

Facebook, Twitter, and Discord, among others. Such accounts

 

6 According to Nintendo, it observed other unauthorized
actors using the same credentials, which led it to believe that
the particular compromised credentials had been shared on some
online forum or group.

7 Nintendo retains a third-party company to assist in
monitoring and investigating threat activity and suspected
hackers.

15
, Filed 10/28/19 Page 70 of 118

   

-MAT Document - i:

  
  
   

Case 2:19-mi-02530 DUTY * #SEALEDS oe *SEALED* Filed 06/18/19 Page 28 of 74
ee Page ID#:28

|
include, among sce, wma wUardious Yahoo accounts,
namely, ryanrocks462@yahoo.com (hereinafter, “YAHOO ACCOUNT 17),
ryanrocks562@yahoo.com (hereinafter, “YAHOO ACCOUNT 2”), and
ryanrocks463@yahoo.com (hereinafter, “YAHOO ACCOUNT 3”); Twitter
accounts, namely, username “@ryanrocks462” (TWITTER ACCOUNT 1)
and username “@ryanrocks562” (hereinafter, “TWITTER ACCOUNT 2”);
and Discord account, namely, username “ryanrocks462”, and his
Discord server called “Ryan’s Underground Hangout” (hereinafter,
“HERNANDEZ DISCORD SERVER”) .8
b. Samples of HERNANDEZ’s Online Posts Related to

Nintendo and Hacking Activity Provided by Nintendo

36. According to material Nintendo provided to
investigators, which I have personally reviewed, HERNANDEZ
openly discussed Nintendo and Nintendo products and his theft of
Nintendo property through various online accounts, including
Discord and Twitter. Some examples are set forth below.

i. HERNANDEZ’ s Discussions on Discord

37. Nintendo provided the FBI with screenshots and
summaries of various posts by Discord user “ryanrocks462”
(HERNANDEZ) on HERNANDEZ DISCORD SERVER, called “Ryan's
Underground Hangout, ” gathered through its investigation.

38. Discord is social media service that basically enables

users to create chatrooms (called “servers”) where users can

 

8 As discussed below, investigators have conducted
subsequent investigation regarding numerous accounts used by
HERNANDEZ and located evidence of criminal activity.

16

 
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 71 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 29 of 74

Page ID #:29

communicate through posts and/or direct messages as well as
through voice or video chat. |
39. HERNANDEZ DISCORD SERVER also had various “channels,”
which are akin to topic-specific message boards or chats, which
included such names as #nintendo-switch-keys, #switch-title-
keys, #hacky-talk, #splatoon-2-talk, #splatoon-1-shit, among
several others.
(I) HERNANDEZ’s Discord Posts Regarding
Nintendo and Hacking-Related Activity
40. Discord user “ryanrocks462” (HERNANDEZ) posted on
Ryan’s Underground Hangout” (HERNANDEZ DISCORD SERVER) numerous
messages suggesting he was engaged in hacking activity and had
unauthorized access to files and information pertaining to
Nintendo products.!° Below are several examples:
a. Discord user “ryanrocks462” (HERNANDEZ) claimed
to have access to Nintendo servers and was actively downloading

content, specifically related to the Nintendo Switch. For

 

° A Discord “server” can be configured as public, meaning
anyone can join, or it can be configured to be private. To
participate in a private server, a user must be invited by
another user who already belongs to that private server.
Invitations can be configured to expire after a short period of
time, limited to the number of times an invitation can be
shared, and even be configured to limit a user to participating
in the group one time.

10 The sample screenshots and summaries of Discord postings
described herein were provided to FBI by Nintendo and occurred
on Ryan’s Underground Hangout” (HERNANDEZ DISCORD SERVER). It
is believed that HERNANDEZ participates on other servers as
well. For instance, according to the material provided by
Nintendo, in October 2018, Discord user “ryanrocks462”
(HERNANDEZ) posted an invitation to another Discord server
called “WarezNxX,” which is believed to also relate to Nintendo
products. .

17

 
Case 2:19-mj-00515-MAT: Document 1 Filed 10/28/19 Page 72 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 30 of 74
Page ID.#:30

instance, on August 28, 2018, “ryanrocks462” (HERNANDEZ) posted
a screenshot of what appears to be a file folder titled
“Switch CDN” along with the message: “2 more Terabytes and ill

have all of nintendos cdn”:

ew Prontiar baye ~fendieg Fiore. aspisccuntoanant Wat apes: as .

Avo Grartier dape gaged Eieroetes Gasedecdwnleiaeselionl oc: Te ee Seich COV atta
42. Tee HI, Biers ade hag 8 ONES TEP,

Mew Few ilies? t9y9 ~oos}iog Pliwenei. initeepeeereiegliacn oe
VERE TheLens. Lewiele: ren) sper leneend te,

Nee Prentiar jaye Woeedisg Kiecssess IM Dealeed fi [vel ineer Bf»

Ade Vruitior Saye Pugedieg Fiocesrs. TM eOLdeE ohne | TLE
1 oe RSG, ne] ol —

Haerencatiasnas) ) apetee. eles atest, f nd “Abkore me tien ¥
Ree FORA AIRY Peay Pleven tie UNI CreeteRlaNE bee) te: ny ae wake jem
Ave Feb bad Bags spear Fitteds: CEE ee LRHEL Bice) Be : ;
Ane He. 3. Fes
See Frentias Jaya oan ag fieresre THU él
PGR 1b eel ia), 2 adai UR aa ete e ae lisa 1,
ew Bren LAT ast Aueeedidy Muerewe ns casndtc Wetaeeadil feelers: es
haw FeOHEIST Bagh sPegpedicky Piicedie- (esd feel eeed db feel Vy
ate Serbpeaes sh, Liesl
ey Teeditlar Gage ofeurdiag Plereere- COs Deriseeteei tel aaas 105
we FAN Mtemelas, GN Penis! 4; INTL] aaeeez age lee aaeea 8,

aes )i| Reatyy. 08 [te s)e41. 4d,

 

 

at seared: bags 78 Ft 18
ceca tachite es oid
Salton CON

 

 henin
24 tenia
debe
By Ferten .
Poel
Optra
ES een

2 hip...

Pane ee eh ac gL 8 | =e

 

Based on my training and experience and knowledge of this
investigation, I believe that in the above post, HERNANDEZ
indicated that he was in the procéss of downloading Nintendo
files.

b. On. about September 3, 2018, Discord user
‘“ryanrocks462” (HERNANDEZ) posted a similar image of the

“Switch CDN” file folder with the message: “just the jap titles

18
- Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 73 of 118

: ‘hase 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 31 of 74
‘ Page ID #:31

to go oml’:4

 

4, Bette
WAZA,

Es Bese 4

Siestrtecee
SRL ae
‘S08
SLL
pele a

: Henna
SIR ae
PEARS
ae
= aead eid
SAM

 

   
    

 

Seen CON Info

sé Switch_CDN 2.32 TB
; sd: Atiguet'28, 2018 at 9:32 PM

 

 

   

FicSetde2d2cQaShbabTbT714835f2e3eB.nca: 35%
FicSeGde2zcDaibab7bt714835f223968.nea: 35%
FScheGderze9asbaBTbf714895f223e8,nca; 36%
fScSeQdez2c9a5hab7bt714035f223e8. neat 36%
FicSeWdez2cSaSbab7bf714B35f223eB.nca: 36%
FScSede22cOaShaB7bf71403SF229e8.ncai 36%
Fochebdez2cOaSbab7 bt7i4e35f223¢8.nca: 36%
fSc5elde2z2cSasbab7bf71483Sf223eG.nca: 36%
nea: 36%
nca: Abe
nea: 36%
Aca: 36%
nea: 36%
nea: 36%

4.956/14.06 [00:56<01245, 85.6MB/s
4.966/14.06 (96:56<01:44, 86.0H8/% fy
4.976/44.0G [00:56<B1:44, B6.MB/s f
4.976/14.06 (00:56<01:44, 86.34B/s |
4.986/14.06 (20;56<01:44, 86, 3MB/s
4.996/14.06 [00:56<81:44, 86. 2MB/s
5,006/14,06. [20:56<81:43, 86. 4MB/s
5$.016/14.0G [00:56<B1:43, B6.4NB/s
5,026/14.06 [00:56<04:43, 66. 5H8/s
§.036/14.06 [00¢56<01:43, B6.5MB/s
§5846/14206. [00757<81:43, 86.3Na/s
§.056/14,6G [00:57<01:43, 86:54B/s
5.066/14.66 (00:57<01:42, 86.6NB/s
5.87G/14.0G (08:57<81:43, 86.44B/s
§.086/14.0G [00:57<01:42, B6.4NB/s
§,09G/14.0G [00:57<81:42,.B6.64S/5
5,106/24.06 [06:57<81542, 86,5HB/s
5.216/14.06 (00:57<01:42, 86.5MB/s
5.126/14.96 [00:57<01:42, 86.4HB/s
5.136/14.06. (00:58<81:42, 86.5HB/s

5.136/14.06 [06:58<01:42, 86. 6MB/s

5.146/14.06 (00:58<81:42, 86.5HB/s

§.18G/14.0G [00:58<81:42, 86.5¢B/s

  
 
 
  
  
  
  
  
 
      

f223e8.nca: 36%
nea; 36%
near 37%
fcar 37%
nea: 37%
nea: 37%
near 37%
nea: 37%

a tate Ga a ta a ad a a a

 

 

1

Based on my training and experience and knowledge of this
investigation, I believe that in the above post, HERNANDEZ
provided an update regarding his downleading Nintendo files. I

also noticed that the “Switch _CDN” folder appears to contain

 

11 According to various online reference sites, “oml”
typically means “Oh My Lord” in Internet slang. The term “jap”
is a slang term for Japanese. As mentioned above, Nintendo Co.,
Ltd, is a Japanese company and markets games to numerous markets
worldwide, inéluding in Japan.

19
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 74 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 32 of 74
Page ID #:32

2.32 TB (terebykes) of data, which is an extremely large amount
of data. I also noticed that, according to the posted
screenshots, the files appear to be stored on a Seagate Backup
Plus Drive and the folder was created August 28, 2018. Based on
my involvement in the investigation, I believe that HERNANDEZ is
storing a copy of stolen data and files on a physical hard drive
or other device located at the SUBJECT PREMISES.

Gc. On September 24, 2018, Discord. user
“ryanrocks462” (HERNANDEZ) posted an image showing what appears
to be domains, along with the message: “the new botnet server

Py)"

 

Based on my training and experience, I understand this message
to indicate that HERNANDEZ is displaying external computers
under his remote unauthorized control.

da. On October 17, 2018, Discord user “xryanrocks462”

(HERNANDEZ) posted a screenshot and stated that others were

20

 
Case 2:19-mj-00515-MAT Document 1. Filed 10/28/19 Page 75 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 33 of 74
Page ID #:33

allowed to use his Amazon server as a LAN host:

 

Build

Debug or Relea

pits cee aad Simeagieg aed Sekt mah recente

 

According to information provided by Nintendo, based on my
training and experience, review of the image indicates Discord
user “ryanrocks462” (HERNANDEZ) appears to be running a Switch
play LAN host, which. allows others to access Nintende games and
products.

e. On December 12, 2018, Discord user “ryanrocks4 62”
(HERNANDEZ) posted a link to Google Drive that he claimed

contained the Nintendo Developer Portal for Wii U and 3DS:™

 

2 According to information provided by Nintendo, the owner
of the Google Drive folder was listed as [M.L.]; the name is
being redactéd because M.-L. is not a suspect at this time.

ai
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 76 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 34 of 74
Page ID #:34

 

£. On December 16, 2018, Discord user “ryanrocks462”

(HERNANDEZ) posted an image of the file directory on
fileshare.nintendo-europe.com and commented that the Switch had

been added. The image appears to have been taken via a

cellphone.

 

8:49 ee

a fileshare.nintendo-europe.com

S(O] ses icelesii-melca ce

eos ela aes

4 £4 Download
» [D} GUIDELINES i
4 <j Hardware Images . ‘2
Sam i
acres :

305 famity.zip |
(@ Nimenda DS tamiyzp i
ra I

seem

 

Based on my training and experience and knowledge of this
investigation, I believe that this post suggests that HERNANDEZ
may have access to a Nintendo file directory, related to the
Nintendo 3DS and Switch consoles, among other things.

q. On January 20, 2019, Discord user “ryanrocks462”

22
 

 

Bee

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed sends Page 35 of 74
Page ID #:35

 

.
i:
|

|

(HERNANDEZ) posted a screenshot of a file directory, which Serr oak

s
a
a
=
3
3
A
3
f

appears to relate to Splatoon 2, a Nintendo product, along with-

the message: “lg [large] I should get to work uwu”}!3;

    

 

 

 
 
 

   
    
 

 

 

£5 Fisekanberg tid. caught Deaying the innocent } MiP near | , . wees 208, 2076882 Road
MH Screen Shot 2016-05-09 at 2.02.18 Pd. prg Pay 8. 2080, 2002 Pas SEMB PNG image
i> ES Spetnon Hacks » emain weaporsts raph tre orfins ht 2 2017, $2.87 AM = Foxes
| > EY Spletoun 2 - Squictckle Commercial voice over Mar 3, 2018, 5:45 Pt ~ = plder
i* a World Proiore in 2018 (Mes 27, 2018, 9:22 AM ~  Fobder
1 > Ba Sptetoon 2 hacks - anche v games eaty + torce moaes Sut 20, 2078, 3:20 BM ~~ Fokjar
(5) Desktop i> £31 Opitoon 2 Hacks - Camp Thogarfish cary Rainnakor Ape 43, 20:8, 1223 AML ~~ Eoker
(@ Documents | > Et fipktnon 2 necks ~ Cenp Tiggertish Eeety Tower Goneret Apr 3. 208, 1:22 AM | Fekder
Oo i © EW Splztnon 2 Hacks - O10 Octoing exsty May 6, 2018, 6:21 PM ~ Poker
| > C2 Spletogn 2hecks - Equipped Hidden Octating Gear with DLC Octo expansion octoling May 5, 2006. 122 Pit + Folder
C2 story Seton Zest Se et eet eae es Bae °
EE} sSaysott Yb... 5 EER eee a a a
i Sep 22. a8, 18 Pad SOME. text
Daviess i Sop 27, 2018, 2.93 AM Faken
@ Roots die jf 3% Bornon Shot 2018-09-27 at 2.29.31 Pitpro Sep 27, 2018. 5:26 PM 13MB  PNGimege
3} Moctntoan... $8 Screen Shot 2018-09-27 al 8.80.17 Pi.ang Sep 27, 2015. 8:50 PM SAMS PNG nage
35, Bxveen Gn0t 2018-00-27 at 6.50.56 Piipng Sap 22, 2016, 6:50 Mae 39¢8 — PNGinage
& soorcane ! EE Scroen Bhot 2018-00-87 a1 6.51.49 Pitiong Sec 27,2018 BS PR 4243 PHO image
EB) seagate... & | Sl sptatoon 2 hacks mov Seo 22, 2018, 4:29 PY 2.0508 OF move
1 thurbnel jog Bor 72, 2018, 0:36 PA S07 KA «= JPEG inago
tage Adi humonat peg Sep 27, 2018, 0:56 Out C2MB PAK inoge
| » (a sptetnon 2 hacke - oototag in stonymedts - Mar 14, 2054, 0:18 PM - Folder
» [21 Splztoon 2 hacks - Piranha Pit Early Rotor Mar 27, 2018, 3:35 AM - Folger
» BS Splstoon 2 Hacks « Prete Pi curly Turf Wer Maar 29, 2014, 11:13 Ald + Pokiae
| >» ED Spiatoon 2 Hacks » Private Dalle with one person Son 22, 2018, 11-47 PAE -~  Fokéer
| & Ba Splatoon 2 Hecks - Bhictiese inking and Octoling bots tn Otttne Tur Wor / Ranked battle Sep 19, 2018. 4:23 PU ~  Fokter
i © ET Apktnan 2 Hanks ~ Tart Vie nn fab Po Ata 7, 301K ATI ASA a Fara
«> 2 Sptstoon 2 hacks « Wahou Workd early Azinbtaker tay 34, 2018, 12:56 PM + Foran
{> 12 Splatnon 2 hacks - Wahoo World exsty Tower Gontrel Flay 331, 2010, 1:42 PM + Faider
|» G7 Splstoon 2 Hacks ONLINE | - New Albacore Holel Edy INTENSE CLAM GUTZI Ranked Bzttlel dun 28, 2018, 10.66 PM Faker
; > Gf Solemn 2 OST Begining a Matcn Ditterent Versions Compsrican. . dul 18, 2027, 12:54 PM ~  Fotder
| > £2 Spinan? OT Now oF Mevar Different Versions Gompaison hIB, 2017, 704 PMA ~~ Pelee
| > 3 Sptztoon 2 tutorial steget00 percent inkied kA 10, Z0TY, 16:25 AN + Fakes
> £0 Spiztoon Demo Geme Psy JINTERACTIVE DEMO WWE U Kiosk] Now 9, 2017, 4:19 AM -  Fekzer
i> 2:t Splatoon Hack Attack Montage BAay 28. 20°7, 4:12 PM « Fekter
|» ms Satve = vocame Aug 29, 2017. 13.59 AM + Feber
| » #23 Gptatoon tacks - ion Coverage Range Mose JAAS, 2087, 1:52 AM ~ Poker
| ® EF Splstoon Hacks - Ontos Pointe Moditer dan 39, 2017, 7:10 Pat - Cobiee
| © GT Siptetoon Hacks - Online Powor Gauge Modder san 20. 2012, ID PIA + Foloer
| "S Gavgautt Jan 90, 2017, $05 PM 2X8 dich teat (RTF)
| onginal ety fa 28, 2017, 10:97 PL SaLTME MPEG mone
\ Galainon Hacks - Onfine Power Gauge Modortoy Jan 20, 2012, 4:45 Pat Se85Md «OT mone
[> 153 Spistoon Hacks - Ontos Private Satte in inkopota Plaza! hl 72, 2037, 10:18 PM ~ Foluer
1 > BSS Splatoon Hacks + Tut War OvesTima Ne Disconnect May 28. 20°7. $20 PSE Fokder

I also further noted that a Seagate drive (which I believe to be
an external backup drive) was listed among the connected
“Devices,” which is consistent with the August 28 and September
3, 2018, Discord posts discussed above.

h. On February 4, 2019, Discord user “ryanrocks462”
(HERNANDEZ) indicated that he needed to test a new piracy patch
and posted multiple screenshots that he described as Nintendo

internal servers, such as:

 

13 According to various online reference sites, “uwu” is
Internet slang.

23
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 78 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 36 of 74
Page ID #:36

 

He further indicated that these images included Nintendo’s
internal eShop API testing server (which, as discussed above, is
ene of the server groups identified by Nintendo as having been

compromised by HERNANDEZ) :

 

User “ryanrocks462” (HERNANDEZ) further indicated that he had
been working on Nintendo “Server stuff” for the past 3 to 4

months and had learned a lot about Nintendo:
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 79 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 37 of 74
Page ID #:37

 

(II) RYAN HERNANDEZ’s Discord Posts

Regarding Prior Hacking Activity and FBI Contact

 

41. Discord user “ryanrocks462” (HERNANDEZ) also
referenced his prior 2016-2017 hack of Nintendo’s Developer
Portal. For example:

a. On December 22, 2018, Discord user “ryanrocks462”
(HERNANDEZ) engaged in communications with other users in which
they discussed HERNANDEZ’s prior hack of Nintendo's Developer
Portal. Initially, “ryanrocks462” (HERNANDEZ) asked others for
available storage, either on their computer or on a Google
Drive, indicating he need “like 400GB” for a backup that
possibly included “30,000 + links” and “pre-release stuff to.”
User “ryanrocks462” (HERNANDEZ) further suggested that the files
related to “3ds/wiiu probably.”

b. User “ryanrocks462” (HERNANDEZ) then told another
user “U have to phish SDSG[,] Like anon did for me with the 16.7
sdk” and further explained the phishing methodology. As set
forth in the tweet by user @ryanrocks462 (TWITTER ACCOUNT 1),
above, HERNANDEZ thanked “anon” for helping with the leak of
Switch SDK in October 2016. Based on my training and

experience, and my involvement in this and the prior

25

 
 
   
 

Case 2:19-mj-005# ;.. Document 1 Filef) 10/28/19 Page 80 of 118

 

Case 2:19-mj-02536-DUTY 3 LED* ‘Document 1*SEKLED* Filed 06/18/19 Page 38 of 74

ce Page ID #:384)|

   

investigation, I believe that HE NANDIg! 5 comments relate to his
prior hack of Nintendo! s Developer Portal, discussed above.

42. Discord user “ryanrocks462" (HERNANDEZ) also
referenced his prior contact with FBI agents. Specifically, on
November 24, 2018, Discord user “ryanrecks462” (HERNANDEZ)
commented about how the FBI had previous come to his résidence

regarding Nintendo:

 

ee ticark

HERNANDEZ stated (likely humorously) that, if the FBI visited
again, he would tell the FBI “you will lose the case just [like]
last time !” I believe this is a reférence to the fact that
HERNANDEZ was not arrested or charged in relation to his prior
Nintendo hack.
(IIT) HERNANDEZ’ s Discord Posts

Identifying His Home IP Address (HERNANDEZ HOME IP #1 and #2)

43. Discdérd user “ryanrocks462” (HERNANDEZ) also posted
information confirming his IP addresses, namely, HERNANDEZ HOME
IP #1 and HERNANDEZ HOME IP #2, used to intrude upon Nintendo's

networks. For instance:

26

 
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 81 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 39 of 74
Page ID #:39

a. On about September 15, 2018, user “ryanrocks462”
(HERNANDEZ) posted his IP address, HERNANDEZ HOME IP #1

(172.248.227.193):

 

As noted elsewhere, HERNANDEZ HOME IP #1 was identified by
Nintendo as accéssing its networks without authorization.

b. On about November 29, 2018, user “ryanrocks462”
(HERNANDEZ) posted about his displeasure about a family member
changing to a different Internet service provider, with reduced

download «and upload speed, which caused him problems:

 

The post noted, among other things, that “someone in my fam was

stupid and swapped my ISP.” Based on the timing of the post,
and my review of records obtained through FBI's investigation,
discussed below, I believe HERNANDEZ’ s Discord post was
yeference to his father (Ruben) and his switch to AT&T as the
new home Internét service provider (from Charter Communications,
the provider of HERNANDEZ HOME IP #1) --- and in turn

HERNANDES’s switch to the new IP address 76.232.194.142

a7
~ Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 82 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 40 of 74

Page ID #:40

(HERNANDEZ HOME IP #2). As discussed below, according to
records obtained from AT&T, the account associated with
HERNANDEZ HOME IP #2 was established on November 21, 2018, for
the SUBJECT PREMISES.

C. On December 3, 2018, Discord user “ryanrocks462”
(HERNANDEZ) posted that the issues were resolved (“Stream issues
are now fixed!”) and included a link to his new YouTube channel,

stating that his next stream would likely be “splatfest”:

 

ee ii mae areca ta]

I recognize “splatfest” as a reference to the Nintendo Splatoon
game.
ii. HERNANDEZ’s Posts on Twitter

44, Nintendo also provided the FBI with screenshots and
summaries of various posts (or “tweets”) from two accounts
believed to be used by HERNANDEZ, namely, User ID: 178776029,
also known as username “@ryantocks4 62” (TWITTER ACCOUNT 1) and
User ID: 715225783, also known as username “@ryantocks562”
(TWITTER ACCOUNT 2). As discussed below, the FBI, through this
and the prior investigation, confirmed that HERNANDEZ is the

common user of both Twitter accounts.

28

 
 
 
  

 

12:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 41 of 74
Page ID #:41

(I) HERNANDEZ’s Tweets About Nintendo and
Hacking-Related Activity

| 45. In tweets provided by Nintendo, HERNANDEZ referenced
hacking activities on @ryanrocks462 (TWITTER ACCOUNT 1}, such as
the following: .

a. As discussed above, in July 2017, Twitter user
@ryanrocks462 (TWITTER ACCOUNT 1) appeared to take credit for
the 2016-2017 hack of Nintendo’s Developer Portal.

b. On September 29, 2017, Twitter user @ryanrocks462
(TWITTER ACCOUNT 1) tweeted about whether he should steal the
Super Mario Odyssey demo unit “like I did with the 3ds carts

before?” I believe this is a reference to HERNANDEZ’s prior

theft of Nintendo 3DS data as part of the above-described hack
of the Nintendo Developer Portal.

c. On October 27, 2017, Twitter user @ryanrocks462
(TWITTER ACCOUNT 1) tweeted that he was quitting the hacking
scene, specifically: “I Officially quit any ‘haxing’ scene.
They no longer interest me. I may have not done much, but I
managed to what I could. :P -Ryan**”.

d. On October 30, 2018, Twitter user @ryanrocks462
(TWITTER ACCOUNT 1) sent another tweet: “Honestly, I’m moving
on from computer shit now. It was fun, but now a days it’s just
boring to me. Maybe I’1l1i be a pilot that seems fun hehe”.
Shortly thereafter, Twitter user @ryanrocks462 (TWITTER ACCOUNT
1) followed up with a message: “I would like to announce due to
some unexpected circumstances this account may ‘possibly’ be

terminated by me soon.”

29
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 84 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 42 of 74
Page ID #:42

e. Notably, FBI agents (including myself) contacted
and interviewed HERNANDEZ at the SUBJECT PREMISES in Palmdale,
California regarding the prior hack of Nintendo’s Developer
Portal on October 25, 2017 --- i.e., just days before these
tweets about quitting “haxing” (hacking) and terminating his
Twitter account. Accordingly, I believe that these messages are
a direct reaction to law enforcement contact and interpret his
statements as an acknowledgement by HERNANDEZ of his prior
hacking (“haxing”) activity. I also suspect that the
realization of the FBI’s awareness of and investigation into his
illegal conduct is the “unexpected circumstances” that prompted
HERNANDEZ to contemplate deleting TWITTER ACCOUNT 1. 2

f. "HERNANDEZ did not ultimately delete or deactivate
TWITTER ACCOUNT 1. Rather, on November 7, 2017, Twitter user
@ryanrocks462 (TWITTER ACCOUNT 1) asked another Twitter user
(@Govanify) for a recommendation for SSD encrypters and
destroyers. This message suggests that HERNANDEZ was intending
and/or attempting to encrypt and/or destroy stored data. Again,
based on the timing, I suspect this relates to the prior hack of
Nintendo and the recent law enforcement contact.

46. In September 2018, Twitter suspended @ryanrocks462
(TWITTER ACCOUNT 1). HERNANDEZ, using his other Twitter account
@ryanrocks562 (TWITTER ACCOUNT 2), complained about. the
suspension of @ryanrocks462 (TWITTER ACCOUNT 1), and otherwise

made clear that he is the user of both accounts:

30
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 85 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 43 of 74
Page ID #:43

Ryan + @

@ryanrocks562

£21 have a striving passion for illustration
and animation. I walk alone. UDX
HighSchool! You either hate me or you
lave me V(Y)_/° @Ryanrocks462 Acant
Dead

© Somewhere w @HxVideoGameRev x3
& twitter.com/ryanrocks462
Joined July 2012

47. Similarly, on September 17, 2018, Discord user
“ryanrocks462” (HERNANDEZ) posted on HERNANDEZ DISCORD SERVER
about Twitter account @ryanrocks462 (TWITTER ACCOUNT 1) having
been suspended put that he was appealing, sharing the below

image:

 

Your Twitter account has been
suspended
’ September 13, 2018 at 11:42 AM

Hello Ryan ., |

Your account, ryanrocks462 has been
suspended for violating the Twitter Rules.

Specifically, for:

Violating our rules against evading
permanent suspension.

 

 

 

48. Twitter user @ryanrocks562 (TWITTER ACCOUNT 2)
(HERNANDEZ) likewise has referenced hacking and made statements
pertinent to the investigation. For instance,

a. On September 29, 2018, Twitter user @ryanrocks562
(TWITTER ACCOUNT 2) (HERNANDEZ) tweeted an expression of

appreciation for having found a “hacking community”:

31

 

 
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 86 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 44 of 74
Page ID #:44

 

@ rome
9 Cryarich abo Niele ~

| am happy, I've finally found those of which
who have the most common intersts &
understand... it’s been 4 years since I've had
this, not just ina “hacking community” sense
but in a life sense. my journey has ended and
now I can finally smile in peace. Happy Friday
everyone #

EB OLE . 29 Sep 2018

so 9004

m2 oe

 

 

 

I further note that the avatar for @ryanrocks562 (TWITTER
ACCOUNT 2) appears to be the Link character from Nintendo’s The
Legend of Zelda franchise.

bz Also on about November 29, 2018, Twitter usér
@ryantocks562 (TWITTER ACCOUNT 2) (HERNANDEZ) tweeted an image
of the Spongebob Squarepants cartoon character wearing an FBI

hat, with the message: “Hi @NintendoAmerica”:

 

Ryan + @ ,
Biyanioeiasée c= .
Hi @NintendoAmerica

 

   

B07. PM + 22 Noy 2018

Zi e

0 O49

 

 

 

32
 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 87 ory

 

A OR oe
Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Rage 4 45 of 74
Page ID #:45 ;
Notably, this tweet came only days after Discord user re <3

 

“ryanrocks462” (HERNANDEZ) mockingly discussed the prior contact
by FBI agents regarding Nintendo, discussed above.
| c. On December 9, 2018, Twitter user @ryanrocks562
(TWITTER ACCOUNT 2) announced that another Twitter user
(@Cylints) -had compromised his Epic games account and asked that
user whether he/she used a “classic Phishing attack, or gather
from another site database leak.”

2. FBI’s Current Investigation of HERNANDEZ’s Nintendo
Network Intrusion

49. As discussed herein, FBI is currently conducting an
ongoing investigation of the recent 2018 intrusion of Nintendo’ s
networks and has identified HERNANDEZ as the hacker. Below is
merely a summary of investigative activity to date.

a. Confirmation of HERNANDEZ HOME IPs

50. Based on the review of records obtained through this
investigation, it is apparent to me that HERNANDEZ was a user of
HERNANDEZ HOME IP #1 (172.248.227.193) and HERNANDEZ HOME IP #2
(76.232.194.142). As discussed above, Nintendo also provided
investigators with network logs and these IP addresses, which
Nintendo gathered from its internal investigation of the hacking
event. I have also reviewed network logs provided by Nintendo
that record instances of unauthorized network access associated
with the HERNANDEZ HOME IP #1 and #2.

51. Through this investigation, I have obtained records
and information related to IP addresses used by HERNANDEZ at his

Palmdale, California residence (SUBJECT PREMISES). I have

33
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 88 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 46 of 74
Page ID #:46

obtained and personally reviewed records obtained from the
service providers, described below.

52. More specifically, I reviewed records obtained from
Charter Communications, the service provider for HERNANDEZ HOME
IP #1 (172.248.227.193).14 According to records obtained from
Charter Communication in the prior investigation, as. shown
above, the account for HERNANDEZ HOME IP #1 was activated in
December 2015 in the name of “Ruben Hernandez” (HERNANDEZ’s
father) at the SUBJECT PREMISES. According to updated records
obtained in this investigation, the lease of HERNANDEZ HOME IP

#1 (172.248.227.193) ended on November 29, 2018, as set forth

 

below:
Lease
Logger Status: V Success
IP Type: IPv4 address Original Lease Start: 6/7/2017 1:26:47 AM
IP Address: 172.248.227.193 . Current Lease Start:
MAC; G406983403e4 Lease End: 19/29/2018 11:17:40 PM
CM MAC: 406983403e2 Region: Denver, CO

 

 

 

53. I also reviewed records obtained from AT&T, the
service provider for HERNANDEZ HOME IP #2 (76.232.194.142). The
account was established on November 21, 2018, registered to

“Ruben Hernandez” at the SUBJECT PREMISES, as set forth below:

 

14 Investigators obtained subscriber records from Charter
Communication as part of both the instant investigation and the
prior investigation of the hack of Nintendo’s Developer Portal.

34
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 89 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 47 of 74

 

 

Page ID #:47
> Subscriber Information
Primary Contact Information Account Information ee - Open
Contact ame: RUBEN HERNANDEZ | | Account Ic: meme no 3
CBR: SE | Account flame: : RUBEN HERNANDEZ
ALT CBR: RENEE | Member 14: A
Established: 41/22/2018
Preferred Emaik  thermandez5630... 4h Sab Type: Consumes
Authenticated By: Passcode /QA | | Business Type:
Network Typ: FTIN-£P
Gilling: ATaT,
BHI Cyeie: 2
Bil Media: Paper
AutoPay: No
(_Flahes ] | | itt panguage: Engfsh

 

 

 

 

 

 

 

54. As noted above, I also noted that this change in.
Internet service providers and IP address coincides with
HERNANDEZ’s posts on Discord, further confirming that HERNANDEZ
was a user of HERNANDEZ HOME IP #1 (172.248.227.193) and
HERNANDEZ HOME IP #2 (76.232.194.142). Both these IP addresses
have been identified as having been used to access Nintendo’s
networks without authorization.

b. HERNANDEZ’s Use of Yahoo Accounts

55. Based on the review of records related to numerous
accounts, it is apparent to me that HERNANDEZ frequently has
used his Yahoo accounts, namely, ryanrocks462@yahoo.com (YAHOO
ACCOUNT 1), ryanrocks562@yahoo.com (YAHOO ACCOUNT 2), and |
ryanrocks463@yahoo.com (YAHOO ACCOUNT 3), particularly to
register other email and social media accounts.

56. I obtained and reviewed records from Oath (Yahoo) for
each account. Each of these Yahoo accounts is registered using
HERNANDEZ’s known alias “Ryan West.”

a. According to records obtained from Oath, account

ryanrocks462@yahoo.com (YAHOO ACCOUNT 1) was registered in 2009,

35

 
       
 
 

Case 2:19-mj-02536-DUTY *SEAMED*® Document-1 *SEALE#!"
+? PagelD #:48 3

and is in the name “Mr Ryam West...witheagelternative email

address of ryanrocks463@yahoo.com (YAHOO ACCOUNT 3):

 

Login Name: ryanrocks462

GUID: RVPGZ7RYWOQY4GFOBP2J5FUHJAA
Properties Used: Answers

Flickr

Mail
Yahoo Mail Name: ryanrocks462@yahoo.com

Alternate Communication Channels: ryanrocks463@yahoo.com Verified
16613613779 Verified

 

 

Registration IP address: 75.40.64.184

Account Created (reg): Wed Oct 14 01:02:22 2009 GMT
Other Identities: ryanrocks462 (Yahoo! Mail)
Full Name . Mr Ryan West

 

b. Account ryanrocks562@yahoo.com (YAHOO ACCOUNT 2)
was registered in 2011, in the name “Ryan West” with an
alternative email address of ryanrocks462@yahoo.com (YAHOO

ACCOUNT 1):

 

Login Name: ryanrocks562
GUID: V2ZEQBTL6CNEM2DHISSSSOBASE |
, Properties Used: Mail
Groups
Yahoo Mail Name: ryanrocksS62@ yahoo.com

Alternate Communication Channels: ryanrocks462@yahoo.com Verified
16613613779 Verified

 

 

Registration EP address: 184.72.15.185

Account Created (reg): Tue May 17 06:40:07 2011 GMT
Other Identities: ryanrocks562 (Yahoo! Mail)
Full Name Ryan West

 

¢. Account ryanrocks463@yahoo.com (YAHOO ACCOUNT 3)

was registered in 2012, in the name “Ryan West”:

36

 
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 91 of.118

Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 49 of 74

 

Page ID #:49
Login Name: ryanrocks463
GUD: QISCXVGAPVUOO6WSNGOHPGPR6A.
Properties Used: Mail
Yahoo Mail Name: ryanrocks463@yahoo.com
Alternate Communication Channels: 1 6613613779 Verified
Registration IP address: 75.22.49.170
Account Created (reg): Sat Apr 14 04:33:17 2012 GMT
Other Identities: ryanrocks463 (Yahoo! Mail)
Full Name Ryan West

 

 

 

57. According to logs provided by Oath, as of December i1,
2018 (the end date of Oath’s production range), each of these
“ryanrocks” Yahoo accounts had been accessed on December 11,
2018, which leads investigators to believe that the accounts ~
remain active. Moreover, each account was accessed from
HERNANDEZ HOME IP #2 (76.232.194.142), associated with the
SUBJECT PREMISES, as recently as December 9, 2018.

58. HERNANDEZ’s three Yahoo accounts are ail associated
with the same phone number, 661-361-3779.

59. According to records obtained from AT&T, the service
provider, the phone number is registered to Ruben Hernandez

(HERNANDEZ’s father) at the SUBJECT PREMISES:

 

USER INFORMATION

MSISDN: (661) 361-3779
IMSI: 310410054528016
MSISDN Active: 03/10/2013 - Current
Name: RUBEN F HERNANDEZ
User Address: 40520 ASTER PL, PALMDALE, CA 93551
Service Start Date: 03/10/2013
Dealer Info: K8FLO K&SFLO K&FLO
Payment Type: Postpaid
Contact Name: RUBEN F HERNANDEA
Contact Home Phone:
Contact Work Phone:
Contact Home Email: Rhernandez5630@qgmail.com
Contact Work Email:

 

 

 

37
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 92 of 118 ©

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 50 of 74
Page ID #:50

The number was activated in March 2013 and remained active as of
the production date (approximately February 23, 2019).
ec. Confirmation of HERNANDEZ’s Discord Account

60. Based on the review of records obtained through this
investigation, it is apparent to me that HERNANDEZ was the user
of Discord account “ryanrocks462” and the operator of “Ryan's
Underground Hangout” (HERNANDEZ DISCORD SERVER).

61. According to records obtained from Discord, which I
reviewed, account “ryanrocks462” was registered on May 31, 2018,
from HERNANDEZ HOME IP #1 (172.248.227.193), using email

ryanrocks463@yahoo.com (YAHOO ACCOUNT 3):

 

User ID: 45153973125960317201
Username: Ayanrocks462#8138
Email: ryanrocks463Ryahop. com
Registration Time (UTC}: 2818-05-31 88:68:65
Registration IP: 172.248.227.193

 

 

 

62. Additionally, Discord IP log records confirmed that
HERNANDEZ’s account was accessed regularly from HERNANDEZ HOME
IP #1 (172.248.227.193), i.e., from the SUBJECT PREMISES and the
same IP address used to access Nintendo’s network, between at
least August 18, 2018 (the first date of the logs provided)
until November 28, 2018. Thereafter, Discord account
“ryanrocks462” (HERNANDEZ) was regularly accessed through
HERNANDEZ HOME IP #2 (76.232.194.142).

63. As noted above, according to records obtained from
AT&T, the account associated with HERNANDEZ HOME IP #2

(76.232.194.142) was established on November 21, 2018,

38
wee

oe ae -

_ Cape 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 93 of 118

2 Case zat inj-02536-DUTY *SEALED* Document 1 *SEALED* Filed 06/18/19 Page 51 of 74

 

Moréover, as noted above, on about November 29, 2018, Discord
user “ryanrocks462” (HERNANDEZ) posted about his displeasure
about a family member changing to a different Internet service
provider with reduced download and upload speed.

d. Confirmation of HERNANDEZ’s Twitter Accounts

64. Based on the review of records obtained through this
investigation, it is apparent to me that RYAN HERNANDEZ was the
user of account @ryanrocks462 (TWITTER ACCOUNT 1) and account
@ryanrocks562 (TWITTER ACCOUNT 2). I also obtained a search
warrant for these Twitter accounts, and my review of the return
material confirms the Twitter-related information provided by
Nintendo, discussed above.

65. I obtained and reviewed records from Twitter for each
account. According to records obtained from Twitter, account
@ryanrocks462 (TWITTER ACCOUNT 1) was created in 2010, and is
associated with email address ryanrocks462@yahoo.com (YAHOO

ACCOUNT 1):

 

eee BEGIN PGP SIGNED MESSAGE~-——-—
Hash: SHAS1L2

account_id: 178776029

created at: 2010-08-15 17:23:46 +0000
updated_at: 2018-09-13 20:01:18 +0000
email: ryanrocks462@yahoo.com
created via: web

screen name: ryanrocks462

time zone: Pacific Time (US & Canada)
dele de WW we ee ie ee ee

 

 

 

Moreover, according to IP logs provided by Twitter, TWITTER

ACCOUNT 1 was repeatedly accessed through the SUBJECT PREMISES

39
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 94 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 52 of 74
Page ID #:52

using HERNANDEZ HOME IP #1 (172.248.227.193) through at least
October 26, 2018.15 Below is an example of a TWITTER ACCOUNT 1

login on October 26, 2018:

 

account id: 178776029
created at: 2018-10-26 23:29:48 +0000
last_login_ip: 172.248.227.193

We he Be ee ale ete ae We we hee ee ee a

 

 

 

66. According to records obtained from Twitter, account
@ryanrocks562 (TWITTER ACCOUNT 2) was created in 2012, and is
associated with email address ryanrocks562@yahoo.com (YAHOO

ACCOUNT 2):

 

et me BEGIN PGP SIGNED MESSAGE---——
Hash: SHA512

account _id: 715225783

created _at: 2012-07-25 01:11:08 +0000
updated at: 2019-02-15 14:50:15 +0000
email: ryanrocks562@yahoo.com
created via: m5

screen name: ryanrocks562

time zone:
We de ee ee he eee ee i a a ah

 

 

 

Moreover, according to IP logs provided by Twitter, TWITTER
ACCOUNT 2 was repeatedly accessed through the SUBJECT PREMISES

using HERNANDEZ HOME IP #2 (76.232.194.142) through at least

 

15 Investigators have Twitter IP log information for TWITTER
ACCOUNT 1 from September 20, 2018, through about November 19,
2018, the date records were received from Twitter. This
predates the change in Internet service providers to AT&T and
HERNANDEZ HOME IP #2 (76.232.194.142).

40
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 95 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 53 of 74
Page ID #:53

February 14, 2019.16 Below is an example of a TWITTER ACCOUNT 2

login on February 14, 2019:

 

account id: 715225783
created at: 2019-02-14 22:08:36 +0000
last_login_ip: 76.232.194.142

We We We de Wie ee hee ie ie oe ae ae ee ea ae ale

 

 

 

e. Search Warrants of HERNANDEZ’s Accounts

68. On about February 21, 2019, the Honorable Mary Alice
Theiler, Magistrate Judge for the Western District of
Washington, authorized search warrants on various accounts used
by RYAN HERNANDEZ at Discord, Twitter, Apple, and Google,
including Twitter accounts “@ryanrocks462” (TWITTER ACCOUNT 1)
and “@ryanrocks562” (TWITTER ACCOUNT 2) and the HERNANDEZ
DISCORD SERVER.

69. Responsive material received to date from the various
providers are in the process of being reviewed and analyzed by
investigators, including myself.

70. Records provided by Twitter for accounts
“@ryanrocks462” (TWITTER ACCOUNT 1) and “@ryanrocks562” (TWITTER
ACCOUNT 2) also included evidence of criminal activity,
including many of the Twitter posts described above. For
instance, I immediately noted the series of tweets from TWITTER
ACCOUNT 1 in October 2017, where HERNANDEZ stated, "TI Officially |
Quit any \"haxing\" scene,. . .,”% described above, which

followed FBI's interview of him at the SUBJECT PREMISES.

 

16 Investigators have Twitter IP log information for TWITTER
ACCOUNT 2 from January 4, 2019, through February 14, 2019, the
date records were received from Twitter.

41

 
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 96 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 54 of 74
Page ID #:54

71. %In addition, HERNANDEZ’s Twitter accounts contained
additional evidence of his involvement in the various hacking
ventures described herein. For instance,

a. The Twitter records included a photograph related
to HERNANDEZ’s agreement with Nintendo in about September 2016,
discussed above, in which he agreed to cease hacking activities
and cease use of Nintendo’s developer sites and confidential and
proprietary information.

b. The Twitter records also included a screenshot of
what appears to be confidential files related to the Nintendo
3DS gaming console.

c. The Twitter records also included a screenshot of
what I believe to be the initial phishing communication used to
compromise the Nintendo Developer Portal in October 2016, also

discussed above:

Nickname Required)@ [Brenden Gibbs i

 

 

 

Subject (Required) [Muttithreading issue: Fatal error ]
Development
Environment (Required) | CTRSDK,11.5.1 |

Priority
Comment (Required) e

 

J

i[e rus. cos 2s zi[e 2 aa)” oi)

 

 

 

| sppeas tobe having an issue with my dle, Ever sine upgrading to CTR_SDK HSLt
| appears that when | do advanced multi-threading the system just crashes. The source code
_ Mould prabably be more useful to you, so here fs a Hink with the source and a picture of the

:  hnnpeldevshareportal hyethostI8 conw/share-Sb45428s2d/ :
: Can someone shed some light into what is causing this issue? i

: Brenden

 

42
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 97 of 118: Spo

  
 

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 pagel 55 f a
Page ID #:55 .

;
The message purports to originate from a user named “Brenden Be mes
Gibbs,” requested customer support related to an issue relating |
to SDK, and contained a link to an external site. This message
is consistent with Nintendo’s description of the 2016-2017
phishing compromise. Furthermore, as described above, this
message is consistent with HERNANDEZ’s own description of the
prior hack of Nintendo’s Developer Portal on both Discord and
Twitter.

72. Google has provided limited records and information
related to HERNANDEZ’s Google account, ryanrocks562@gmail.com
(hereinafter, “GOOGLE ACCOUNT 1”). I did note that HERNANDEZ’s
Internet browsing history logged a visit. to
https://pastebin.com/u/SciresM) in November 2017. This site
contains a trove of Nintendo-related files. I also noted
searches for blogs related to “3ds,” which I believe to be
reference to the Nintendo 3DS console, in 2016.

73. On April 18, 2019, investigators received responsive
records and information from Discord related to HERNANDEZ’s
account (username “ryanrocks462”) and his “server,” “Ryan’s
Underground Hangout” (HERNANDEZ DISCORD SERVER), which I am in
the process of reviewing.

74. Through my review to date, I have encountered evidence
of criminal activity, including many of the Discord posts
described above provided by Nintendo, among others. Below are

summaries of certain chats, as examples:

43

 
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 98 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 56 of 74
Page ID #:56

a. On June 25, 2018, HERNANDEZ and another Discord
user discussed manipulating authentication certificates in an
effort to break into Nintendo’s CDN and download content.

b. On August 14, 2018, HERNANDEZ explained to
another Discord user how to successfully manipulate Nintendo
device tokens and authentication certificate files.

Cc. On December 28, 2018, HERNANDEZ lamented that
“I’m still trying to work making a php script to steal session
cookies ~~I need the newest switch sdk~~”

Based on my training and experience and involvement in this
investigation, I know that these comments refer to hacking
techniques and specifically techniques utilized in the intrusion
activity under investigation.

75. Also included in the Discord records and information
reviewed to date, I have noted references to prior hacking
activity targeting Nintendo. For instance,

a. On June 6, 2018, HERNANDEZ commented about
gaining access to insider knowledge at the E3 conference by
lying and claiming he was with the press. The Electronic
Entertainment Expo, commonly referred to as “E3,” is a trade
event for the video game industry. The event is used by many
developers, publishers, and hardware and accessory manufacturers
(including Nintendo) to introduce and advertise upcoming games
and game-related merchandise to retailers and members of the
press. According to information provided by Nintendo, HERNANDEZ

has attended E3 conferences in the past and, in 2016, was caught

44
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 99 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 57 of 74
Page ID #:57

attempting to gain access to a pre-release Zelda game at the
Nintendo exhibition.

b. In the same conversation on June 6, 2018,
HERNANDEZ said he spends his time with “YouTube + haxing ppl +
orginization with haxing ppl + reversing splatty 2 + making time
for friends + dealing with side tasks such as getting pics for a
preservation dumping project of Nintendo titles.”

Cc. On September 26, 2018, HERNANDEZ detailed his
prior hack of Nintendo’s Developer Portal, stating “And add my
own IP adtesss for he server whitelist. Just steals a session
from admin on dev portal. That’s how the 2016 sdk leaked. With
me and anon.”

d. In the same conversation above,. HERNANDEZ stated
that he “Just gotta steal a session cookie again” so that he can
return to the “Good ol days” where “internal servers had games 6
months early + Internal tools and retail devmenu.”

e, More recently, in January 2019, HERNANDEZ
commented that he is “very happy” because “Nintendo believed my
lies and now I have switch access.”

f. On April 12, 2019, HERNANDEZ asked another
Discord user for permanent Google Drive space that he could host
17.5 GB of Nintendo CDN content that “includes, all of wii, dsi,
3ds, wiiu, and switch.” As discussed above, I recognize this
comment to reference Nintendo’s various game consoles.

£. HERNANDEZ’ s Use of Amazon Accounts

76, Through this investigation, investigators further

obtained records from Amazon for marketplace accounts associated

45
 

Case 2:19-mj-00515-MA T-=§a

   
  
 

Sd itt re.

Case 2:19-mj-02536-DUTY *SEALED* {Document 1 *SEALED*
Page ID #358

with ryanrocks562@yahoo :com (xanoeragcom
ryanrocks463@yahoo.com (YAHOO ACCOUNT 3). According to Amazon
records, the name on the account associated with YAHOO ACCOUNT 2
is “ryan” with a primary address of RYAN HERNANDEZ, 40520 Aster
Pl, Palmdale, CA 93551 (SUBJECT PREMISES) .

77. Notably, HERNANDEZ’s Amazon account records also
included among the numerous registered payment accounts a credit
card under the name of “Brendan” associated with the SUBJECT
PREMISES, created on June 7, 2017. Further, according to the
retail order log, on about June 7, 2017, the same account
attempted, but cancelled, an order for “eCash - Nintendo eShop
Gift Card $70 - Switch / Wii U / 3DS [Digital Code]” using the
credit card associated with name “Brendan.” The order was made
using HERNANDEZ HOME IP #1 (172.248.227.193) at the SUBJECT
PREMISES. “Brendan” is similar to the name “Brenden Gibbs” used
in the suspected phishing message, above.

78. Also notable, according to the log of retail orders,
on about May 13, 2017, HERNANDEZ’s Amazon account associated
with YAHOO ACCOUNT 2 purchased a “Seagate Backup Plus Hub 8TB
External Desktop Hard Drive Storage (STEL8000100)” for $179.99,
which was shipped to the SUBJECT PREMISES. The order also was
made using HERNANDEZ HOME IP #1 (172.248.227.193) at the SUBJECT
PREMISES. As discussed above, reference to a Seagate backup
hard drive is visible on HERNANDEZ’s various media posts.
Moreover, investigators believe that the external drive was used
to facilitate the scheme and currently is located at the SUBJECT

PREMISES.

46

 
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 101 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 59 of 74
Page ID #:59

79. HERNANDEZ’s account associated with YAHOO ACCOUNT 3 is
“ryan” with a primary address of RYAN HERNANDEZ, 40520 Aster Pl,
Palmdale, CA 93551 (SUBJECT PREMISES) and a registered credit
card belonging to Ruben Hernandez at the SUBJECT PREMISES.
According to IP logs, from November 23, 2017 (account creation)
to November 22, 2018, the account had multiple log-ins from
HERNANDEZ’s IP address at the SUBJECT PREMISES
(172.248.227.193).

g. Additional Confirmation of HERNANDEZ’s Use of
Alias “Ryan West”

80. As noted herein, RYAN HERNANDEZ used aliases,
including. “Ryan West,” in conjunction with various online
accounts.

81. By way of further example, HERNANDEZ maintained a
Facebook account under the username “ryan.west. 462”
(hereinafter, “FACEBOOK ACCOUNT”). I have reviewed publicly
accessible portion of the FACEBOOK ACCOUNT and believe it to
belong to HERNANDEZ. I obtained and reviewed subscriber records
for FACEBOOK ACCOUNT. The account was registered in May 2011
under the name Ryan West, using ryanrocks562@yahoo.com (YAHOO
ACCOUNT 2). The associated payment information included a Visa
credit card ending in -8048, and an American Express card ending
in -1723, both in the name of RYAN HERNANDEZ, as well as a
PayPal account associated with email ryanrocks562@yahoo.com
(YAHOO ACCOUNT 2).

82. Furthermore, as discussed above, HERNANDEZ (Discord

user “ryanrocks462”) posted various screenshots of his computer

47
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 102 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 60 of 74
Page ID #:60

desktop on Discord, as indicated in material provided by
Nintendo. In many such screenshots; the username of “Ryan West”
appears in the desktop toolbar; as set forth in the example

below:

& o a Hf ©
m 8

SIR ae ce tec kee terres te capes Gee feet ears erect eee Mn eee pear teed

 

Manutization

oe siarwithi hice the Foleping dd Setsyaccn ad aaiieatet:
Adsiominlee Swng
=

See tuescitet —- Neveniter 34, 2008 8 12 a

i Yont pisaktoks juggs yb actversor uci, sick she vig pre
Detow, re nal be epdvetees in Rawedonpiisd the
Pr 700 oil Ba colisneseal boca ts Vou bite

oc Grune Bedale 16
specter Se yrats G7

40h telinie be reel bar ote
atest?

31 bree psd i aks te dest ig
aephiaenreanes?

© Genne Adiartig Fragrant Pe

a Auleae Hele Cie

 

 

h, Recent Evidence of Hacking. Activity
83. On June 17, 2019, I participated in a call with
representatives of Nintendo, who advised me of the following:

a. HERNANDEZ has continued to access its networks
and conduct malicious activity. For example, according to
Nintendo, on May 11, 2019, HERNANDEZ attempted thousands of
logins to a restricted Nintendo FTP server using various
Nintendo credentials. On the same date, May 11, 2019, HERNANDEZ
successfully downloaded over 145,000 “objects” (which Nintendo
described as digital items similar to Files) from non-public

servers hosting the staging environment for Nintendo games.

48
_ Case. :19-mj-00515-MAT Document 1 Filed 10/28/19 Page 103 of 118

  

"Case 2:19- mi 6 536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 61 of 74
e]. Page ID #:61

M b. HERNANDEZ attended the 2019 E3 conference, held
_in. “Los Angeles on June 11-13, 2019. Based on past concerns,
Nintendo had circulated HERNANDEZ’s photograph to its personnel.
HERNANDEZ visited the Nintendo booth and engaged the Nintendo
representative on multiple occasions. During one such
conversation, HERNANDEZ asked various probing questions about
technical aspects of the Switch console, which the
representative found concerning. .

i. Additional Confirmation of HERNANDEZ’ s Residence
at the SUBJECT PREMISES

84. Based on information gathered through the
investigation, I believe that RYAN HERNANDEZ continues to reside
at the SUBJECT PREMISES. I also believe evidence and.
instrumentalities of criminal activity, including various
devices, such as computers, phones, Nintendo consoles, and other
devices, used to facilitate his criminal offenses are located at
the SUBJECT PREMISES.

85. According to records obtained from the California
Department of Motor Vehicles in February 2019, HERNANDEZ, born
in 1999, listed a residential address of 40520 Aster Pl,
Palmdale, CA 93551 (SUBJECT PREMISES). HERNANDEZ applied for
the license on May 10, 2017, which remains valid until January
2023.

86. On March 13, 2019, FBI SA David Garcia conducted
surveillance at 40520 Aster Place, Palmdale, CA 93551 (SUBJECT
PREMISES). SA Garcia took photographs and noted a description

of the SUBJECT PREMISES. I reviewed the photographs and

49

 
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 104 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 62 of 74
Page ID #:62

recognized the SUBJECT PREMISES as HERNANDEZ’s residence
because, as described above, I interviewed defendant with his
parents at the SUBJECT PREMISES in October 2017.

87. In addition, SA Garcia observed three vehicles at the
SUBJECT PREMISES, as follows:

a. A 2015 black Honda Accord sedan bearing
California license plate number 7[XXX]082 was observed parked
directly in front of the residence. A check of the California
Department of Motor Vehicle (DMV) database revealed that the
registered owner of the vehicle returns to a Ruben Franco
Hernandez with a listed address of 40520 Aster Place, Palmdale,
California 93551 (SUBJECT PREMISES). The registration is
currently valid from 9/22/2018 to 9/22/2019.

b. A 2016 white Ford FP-150 truck bearing California
license plate number 1[XXX]3E2 was observed parked inside the
garage of the residence. A check of the California DMV database
revealed that the registered owner of the vehicle returns to a
Sheila Marlynn Hernandez with a listed address of 40520 Aster
Place, Palmdale, California 93551 (SUBJECT PREMISES). The
registration is currently valid from 2/28/2019 to 2/28/2020.

c. A 2015 white Lincoln sedan bearing California.
license plate number 7[XXX]619 was observed parked inside the
garage of the residence. A check of the California DMV database
revealed that the registered owner of the vehicle returns to a
Sheila Marlynn Hernandez with a listed address of 40520 Aster
Place, Palmdale, California 93551 (SUBJECT PREMISES). The

registration is currently valid from 3/8/2019 to 3/8/2020.

50
 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 105 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 63 of 74
Page ID #:63

88. Based on my participation in the investigation of RYAN

HERNANDEZ, I know Ruben and Sheila Hernandez to be HERNANDEZ’s
. parents, who also reside at the SUBJECT PREMISES with HERNANDEZ.

89. As mentioned above, investigators (including myself)
contacted and interviewed RYAN HERNANDEZ in October 2017 at the
SUBJECT PREMISES. That interview, among other things, confirmed
he resided at that residence with his parents. .

90. As discussed above, HERNANDEZ also has frequently
accessed his various accounts through the IP addresses
associated with the SUBJECT PREMISES.

91. Based on my training and experience, and my
involvement in this and the prior investigation, I believe that
RYAN HERNANDEZ currently resides at the SUBJECT PREMISES and has
resided at the SUBJECT PREMISES since at least 2015. I further
believed that evidence, fruits, and instrumentalities of the
criminal offenses under investigation are located at the SUBJECT.
PREMISES. |

i. Additional Information Regarding Devices and
Other Evidence at the SUBJECT PREMISES and HERNANDEZ’s Use of
HERNANDEZ HOME IPs

92. The records and information gathered through this
investigation included tweets by the user of @ryanrocks562
(TWITTER ACCOUNT 2) and @ryanrocks462 (TWITTER ACCOUNT 1), which
I know to be a social media service accessible on a variety of
electronic devices, including phones, tablets, as well as
computers. I also know that people typically retain such items

and devices in their residences and/or on their person.

ol
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 106 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 64 of 74
Page ID #:64

93. HERNANDEZ’s online activity also included posts by
Discord user “ryanrocks462” (HERNANDEZ) that included
screenshots and photographs that appear to have originated from
both a computer and a phone. I also know based on my review of
records provided by Apple that HERNANDEZ appears to periodically
update his iPhone. I believe that such devices, among other
items of interest, will be located at the SUBJECT RESIDENCE.

94. Through various posts, HERNANDEZ also discussed owning
various Nintendo products and consoles. He further described
attempted modifications to his personal Nintendo devices. For
instance, |

a. In October 2017, Discord user ‘“ryanrocks462” :
(HERNANDEZ) posted photographs of his attempt to modify a
Nintendo Wii-U console.

b. In April 2018, Twitter user @ryanrocks462
(HERNANDEZ) posted a video of a Nintendo Switch displaying a
SEGA logo on its screen. I understand this to suggest that
HERNANDEZ has somehow modified the code of his Nintendo console

to expand its usage to operate games and code of other
manufacturers and developers.

Cc. On about September 26, 2018, Discord user
“ryanrocks462” (HERNANDEZ) posted a photograph of a Nintendo
Development Kit.

d. On about December 3, 2018, Discord user
“ryanrocks462” (HERNANDEZ) posted a photograph of what appears
to be a Nintendo 3DS console and a Nintendo development unit

connected to a laptop. HERNANDEZ included a message to user

52

 
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 107 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 65 of 14

Page ID #65

“thomasnet” that “apparently our nitros can run retail carts if

u set the banner.”

 

95. Based on my training and experience, I recognizé Apple
devices, both a laptop and iPhone, and Apple (Mac) user
interface in various images posted by HERNANDEZ in the accounts
discussed above.

96. According to records obtained from Apple, it appears
that RYAN HERNANDEZ has purchased and/or utilized numerous
iPhones since 2013, including an iPhone 7 in 2016 and an iPhone

X in November 2017:

   
   
    
  
    

    

fd product description G4 customer name
P00 TOUCH (2NO GEN) EG8-USA ‘ryan hernande?
SVG IPHONE 5,G5M.1608,

 

Ra contactname

“fyen bemagder
‘Ruben Hetnandez

 

   

hyyansa5926 ‘ya : 7
PHONE 71 Hemande: "730515926 na }@ yahoo con
SVC,IPHONE 7,G5M,256G8,JB8LKG/ Ruben Hemnandey "1710515925 tyanrorks463@yahéa tom
IPHONE & SPACE GRAY 25568 ATH Ruben Nemandéz Fynosisaes ‘syanrocksi63 Byshoe-tom

 

 

 

93

  
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 108 of 118

‘

Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 66 of 74
Page ID #:66

Each iPhone is listed in the customer name of HERNANDEZ’s father ~
(Ruben) and associated with one of HERNANDEZ’s Yahoo email
addresses, namely, ryanrocks463@yahoo.com (YAHOO ACCOUNT 3), and
the SUBJECT PREMISES.

97. From records obtained from Apple, investigators
identified three Apple iCloud accounts associated with
HERNANDEZ; but, according to activity logs, only one, Apple ID
1710515926, associated with ryanrocks462@icloud.com
(hereinafter, “iCLOUD ACCOUNT”), appears in use.?’ HERNANDEZ’ s
iCLOUD ACCOUNT is associated with ryanrocks463@yahoo.com (YAHOO
ACCOUNT 3) and is registered in the name of Ruben Hernandez
(HERNANDEZ’s father) at. the SUBJECT PREMISES in Palmdale,
California. The iCLOUD. ACCOUNT is linked to iTunes and
Gamecenter activity exclusively in the name of RYAN HERNANDEZ of
the SUBJECT PREMISES.

98. The iCloud logs obtained from Apple for the iCLOUD
ACCOUNT suggest almost daily, account activity during the period
for which records were provided, from November 22, 2018 to
December 11, 2018. Further, the vast majority of the log
activity for the iCLOUD ACCOUNT is associated with HERNANDEZ

’ HOME IP #1 (172.248.227.193). until November 27, 2018, and
HERNANDEZ HOME IP #2 (76.232.194.142) thereafter. A sample
excerpt from a portion of the iCLOUD ACCOUNT activity on

December 4, 2018 is below:

 

17 The other two iCloud accounts (Apple ID 1092155705 and
1706835673) are associated with emails ryanrocks462@yahoo. com
(YAHOO ACCOUNT 1) and ryanrocks562@yahoo.com (YAHOO ACCOUNT 2),
respectively, and in the name RYAN HERNANDEZ.

54
Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 109 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1 *SEALED*

Filed 06/18/19 Page 67 of 74

 

 

Page ID #:67

1720515926 Senice|CLOUDDRIVE ‘thnestamp="Tue Dee 04 174120100 PST 2018" Device Type and OS="MacBookProul,3" "OSX;10.10.x" BBA |
1710525926 ServicesiCLOUDDRIVE timestamp="TueDec 03 17:41:22.100 PST 2028" Device Type.and OS= TOIL 2

1710515925 Seivice=SAFARIEROWSINGHISTORY ‘timestamp:"Tue Dec 04 17:41:21,703 PST 2018" Device Type and O5="MacBookProil,3* ‘OS%:10.10.x" T62IIA2
1710535926 Seivice-SAFARIBROWSINGHISTORY timestamp="Tue Dec 04 J7-41:21.785 PST 2028" Device Typaand OS= OBL |
3780515925 __ Sewvice={CLOUDDRIVE itimestamp="Tue Dec 04 17,41:21.358 PST 2038" _Device Type and O5-"MacBookProll,2" "OSY}30.10.x" 76-282.198.102 |
[rnsstsze ‘Service-ICLOUDDRIVE Aimastamp="Tue Dec 04 17:41:21.353 PST 2018" Device Type and OS=_ HERI |
1720515925 Service-SAFARIBROWSINGHISTORY timestamp="Tue Dec 04 17:61:20.355 PST 2018" Device Type end OS="MacBookProl1,3° "OS%;10.10.x" TEA |
1720515925 Sereice=CONTACTS _,Smestampe"TueDecOs I741:19.101 PST 2018" Device Type and OS oe TRZZAAIA2
1710515526 ‘Service-SAFARIBROWSINGHISTORY ‘imestamp="Tue Dec O8 1741:18.964 PST 2018" Device Type and OS="MacBookProft,3" *05%;10.10.2" TRB
1710515826 _ +, Sefeice=SAFARIBROWSINGHISTORY  timastamp="Tue Dec O4 17:41:18,962 PST 2018" Device Type and OS= TR2ZINIA2 |
1710515926 Service=CONTACTS ‘timestamp="Tue Dec 04 17:41:18,776 PST 2018" Device Typeand O5= BBL |
lpm ; Senvice-CONTACTS itinestamp="Tue Dec 01 17-41:18.651 PST 2018" _ Device Typeand OS= TRB2IAA2 |

 

 

99. Based on my review of evidence, including the iCloud
log activity and his various account activity, I know that
HERNANDEZ was active on linked devices using HERNANDEZ HOME IP
#1 and HERNANDEZ HOME IP #2 of the SUBJECT PREMISES at the time
he was engaged in the threat activity under investigation. I
further believe that those devices are located at the SUBJECT
PREMISES and contain evidence of, and served as
instrumentalities of, the criminal conduct under investigation.

100. From various screenshots posted by RYAN HERNANDEZ, it
appears that HERNANDEZ also used Google Chrome and various
Google services. For instance, according to records obtained
from Google, HERNANDEZ’s Google account associated with email
ryanrocks562@gmail.com (hereinafter, “GOOGLE ACCOUNT 1”) is
associated with numerous Google products and services, including
email, Google Chrome, Google Drive and YouTube, as set forth in

the subscriber information below:

55
Case 2:19-mj-00515-MAT .Doe

  

Case 2:19-mj-02536-DUTY *SEALED* Bociment 1*SEALED* . Filed)

Page {D #:68

 

GOOGLE SUBSCRIBER INFORMATION Ve ces 2

Name: Ryan West a me WET :
e-Mail: xyanrocks562@qmail.com WE

Services: Android, Blogger, Chromeos Login, Glass, G@nail, Google

AdSense, Google AdWords, Google Calendar, Google Chrome Sync,

Google Docs, Google Drive, Google Hangouts, Google Maps Engine,

Google My Maps, Google Payments, Google Photos, Google ‘Play,

Google Play Music, Google Sites, Google URL Shortener, Google

Voice, Google+, Has Google Profile, Has Madison Account, Has
Plusone, Location History, Web & App Activity, YouTube, YouTube

cus, iGoogle

Recovery e-Mail: ryanrocks462@yahoo.com

Created on: 2010/08/04~22 :33:32-07c

Terms. of Service IP: 98.148.168.104, on 2010/08/04-22:33:32-UTC

SMS: +16613613779 [us]

Alternate e-Mail (s}: xyanrocks462@yahoo. com

Google Account IP: 279578011651

Last Logins: 2018/11/30-06:32:22-uTCc, 2018/11/12-20:13:57-U7IC,

2018/11/11-23:34:44-uUTC

   

 

 

 

The recovery and alternate email addresses for GOOGLE ACCOUNT 1
are both ryanrocks462@yahoo.com (YAHOO ACCOUNT 1), and the
associated phone number is 661-361-3779, which I recognize as
the same phone number associated with HERNANDEZ’s Yahoo (Oath)
accounts.

101. According to Google IP logs, which were provided on
about December 19, 2018, ryanrocks562@gmail.com (GOOGLE ACCOUNT
1) was accessed through HERNANDEZ HOME IP #1 and HERNANDEZ HOME
IP #2 (172.248.227.193 and 76.232.194.142) of the SUBJECT

PREMISES. For instance, below are login records provided by

Google:
He rt rr mee tenner cet n Ss deat etait anl atl eheteekontoakndteteetein teeta aheteteeeheeaieeaneteanene heen nm +
| Time | IP Address | Type |
ween nee nee e eee een een e nee hon nnn nn enn nn nnn nnn ene pee net
1 2018/11/38-86:32:22-UTC | 76.232.194.142 | Login |
| 2018/11/12-20:17:36-UTC | 2606:6680:50cc:8000:195:6977:74e5:8fd2 | Logout |
| 2018/11/12-28:13:57-UTC | 2606:6000:5@cc:8000:195:6977:74e5:8fd2 | Login |
| 2@18/11/11-23:34:44-UTC | 2606:6680:5@cc:8000:1c13:77e4:2563:elde | Login |
| 2018/10/21-20:37:55-UTC | 172.248.227.193 | Login |
| 2018/87/14-10:59:57-UTC | 172.248.227.193 | Login |
he me eee cnn een en mn nn ee en er $e mene +

Moreover, I know that users of online accounts such as Google

may, in fact often, remain logged into accounts for extended

36

 
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 111 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 69 of 74
‘ Page ID #:69

periods of time. Here, the last action logged indicates a login
on November 30, 2018, from HERNANDEZ HOME IP #2 (76.232.194.142)
at the SUBJECT PREMISES, without a logout through the date of
records production.

102. I also noted that the time period during which
HERNANDEZ used HERNANDEZ HOME IP #1 and HERNANDEZ HOME IP #2 to
access his various accounts corresponds with when HERNANDEZ is
suspected of engaging in criminal activity over the Internet,
also using HERNANDEZ HOME IP #1 and HERNANDEZ HOME IP #2.

103. For the reasons set forth in this affidavit, I believe
that ample probable cause exists to conclude that the SUBJECT
PREMISES contains evidence, instrumentalities and the fruits of
the criminal activity described therein, which includes, among
other things, various digital devices and the data stored
thereon. Items seized will be transported to another district,
including to the Western District of Washington where the
investigation is being handled by the FBI Seattle Office.
Further, the examination of computers and other digital devices
will be conducted in a manner as set forth in Attachment B,
which is incorporated herein.

TRAINING AND EXPERIENCE ON DIGITAL DEVICES?®
104. Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

 

18 As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital

57
Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 112 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document1*SEALED* Filed 06/18/19 Page 70 of 74

Page ID #:70

know that the following electronic evidence, inter alia, is
often retrievable from digital devices:

a. Forensic methods may uncover electronic files or
remnants of such files months or even years after the files have
been downloaded, deleted, or viewed via the Internet. Normally,
when a person deletes a file on a computer, the data contained
in the file does not disappear; rather, the data remain on the
hard drive until overwritten by new data, which may only occur
after a long period of time. Similarly, files viewed on the
Internet are often automatically downloaded into a temporary
directory or cache that are only overwritten as they are
replaced with more recently downloaded or viewed content and may
also be recoverable months or years later.

b. Digital devices often contain electronic evidence
related to a crime, the device’s user, or the existence of
evidence in other locations, such as, how the device has been
used, what it has been used for, who has used it, and who has
been responsible for creating or maintaining records, documents,
programs, applications, and materials on the device. That
evidence is often stored in logs and other artifacts that are
not kept in places where the user stores files, and in places
where the user may be unaware of them. For example, recoverable
data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

 

cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.

58

 
Page ID #:71

-guration data stored by browser, e-mail, and chat

 

programs; attachment of other devices; times the device was in
use; and file creation dates and sequence.

c. The absence of data on a digital device may be
evidence of how the device was used, what it was used for, and
who used it. For example, showing the absence of certain
software on a device may be necessary to rebut a claim that the
device was being controlled remotely by such software.

d. Digital device users can also attempt to conceal
data by using encryption, steganography, or by using misleading
filenames and extensions. Digital devices may also contain
“booby traps” that destroy or alter data if certain procedures
are not scrupulously followed. Law enforcement continuously
develops and acquires new methods of decryption, even for
devices or data that cannot currently be decrypted.

105. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I
know that it is not always possible to search devices for data
during a search of the premises for a number of reasons,
including the following:

a. Digital data are particularly vulnerable to
inadvertent or intentional modification or destruction. Thus,
often a controlled environment with specially trained personnel
may be necessary to maintain the integrity of and to conduct a
complete and accurate analysis of data on digital devices, which
may take substantial time, particularly as to the categories of

electronic evidence referenced above. Also, there are now so

59
 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 114 of 118.

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 72 of 74
Page ID #:72

many types of digital devices and programs that it is difficult
to bring to a search site all of the specialized manuals,
equipment, and personnel that may be required.

b. Digital devices capable of storing multiple
gigabytes are now commonplace. As an example of the amount of
data this equates to, one gigabyte can store close to 19,000
average file size (300kb) Word documents, or 614 photos with an
average size of 1.5MB.

106. The search warrant requests authorization to use the
biometric unlock features of a device, based on the following,
which I know from my training, experience, and review of
publicly available materials:

a. Users may enable a biometric unlock function on
some digital devices. To use this function, a user generally
displays a physical feature, such as a fingerprint, face, or
eye, and the device will automatically unlock if that physical
feature matches one the user has stored on the device. To
unlock a device enabled with a fingerprint unlock function, a
user places one or more of the user’s fingers on a device’s
fingerprint scanner for approximately one second. To unlock a
device enabled with a facial, retina, or iris recognition
function, the user holds the device in front of the user’s face
with the user’s eyes open for approximately one second.

b. In some circumstances, a biometric unlock
‘function will not uniock a device even if enabled, such as when
a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

60
 

Case 2:19-mj-00515-MAT Document 1. Filed 10/28/19 Page 115 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 73 of 74
Page ID #:73

a certain number of unsuccessful unlock attempts. Thus, the
opportunity to use a biometric unlock function even on an
enabled device may exist for only a short time. I do not know
the passcodes of the devices likely to be found in the search.

c. Thus, the warrant I am applying for would permit
law enforcement personnel to, with respect to any device that
appears to have a biometric sensor and falls within the scope of
the warrant: (1) depress HERNANDEZ’s thumb- and/or fingers on
the device(s); and (2) hold the device(s) in front of
HERNANDEZ’s face with his or her eyes open to activate the
facial-, iris-, and/or retina~recognition feature.

//
//

//

61
 

Case 2:19-mj-00515-MAT Document 1 Filed 10/28/19 Page 116 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 1*SEALED* Filed 06/18/19 Page 74 of 74
Page ID #:74

CONCLUSION
107, For all the reasons described above, there is probable
cause to believe that the itens listed in Attachment B, which
constitute evidence, fruits, and instrumenhtalities of violations
of Title 18, United States Code, Sections 371 and 1349
(Conspiracy), 1028(a)(7) (Identity Theft); 1028A (Aggravated
Identity Theft); 10294) (2) (Aceess Device Fraud); 1030(a) (2);
(4) and (3) (A) (Computer Fraud/Hacking); and 1343 (Wire Fraud)
will be found at the SUBJECT PREMISES, as described. in
Attachment A. Therefore, I respectfully request that this Court
issue the requested search warrant for the SUBJECT. PREMISES,
more particularly deseribed above and in Attachment A,
authorizing the seizure of the items described above and in
Attachment B.
/s[
Joel Martini, Special Agent
Federal Bureau. of Investigation

Subscribed to and sworn before me
this |§#* day of June, 2019.

MARIA A. AUDERO

 

HONORABLE
UNTTED STATES MAGISTRATE JUDGE

62
 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 117 of 118

Case 2:19-mj-02536-DUTY *SEALED* Document 7*SEALED* Filed 10/15/19 Page 1 of 2
Page ID #:202

1 || NICOLA T. HANNA

United States Attorney

2 |PPATRICK R. FITZGERALD

Assistant United States Attorney

3 Chief, National Security Division

LISA E. FELDMAN (Cal. Bar No. 130019)

4 Assistant United States Attorney

Cyber & Intellectual Property Crimes Section

5 1500 United States Courthouse
312 North Spring Street
6 Los Angeles, California 90012
Telephone: (213) 894-0633
7 Facsimile: (213) 894-0141
E-mail: lisa.feldman@usdoj.gov
8

Attorneys for Applicant
9 || UNITED STATES OF AMERICA

 

 

 

10 UNITED STATES DISTRICT COURT
11 FOR THE CENTRAL DISTRICT OF CALIFORNIA
12 IN THE MATTER OF THE SEARCH OF: No. 2:19-MJ-02536
13 |} 40520 Aster Place, Palmdale, ORDER ALLOWING EXTENSION OF TIME
California 93551 WITHIN WHICH TO RETAIN AND SEARCH
14 DIGITAL DEVICES
15 (UNDER SEAL)
16
For good cause shown, IT IS HEREBY ORDERED that the government
17
may retain and search, pursuant to the terms of the original warrant
18
in this matter, for an additional 120 days (beyond the time period
19
previously authorized), to February 13, 2020, the following digital
20
devices:
21
1. One (1) HGST hard drive, S/N: 130325TEA45A3R240BK;
22 2. One (1) HGST hard drive, $/N: 130301E20342BM0V340S;
23 3. One (1) Hitachi hard drive, S/N: 111223E20B12C7CGL9ORS;
4. One (1) Toshiba hard drive w/ power cord, G003250A;
24 5. One (1) Nintendo Switch w/power cord, XAW10001300634;
5 6. One (1) Nintendo Switch w/power cord, XAL03100140300;
7. One (1) Seagate hard drive w/enclosure, S/N: Z284112WS,
26 S/N: NASTLMTO;

8. One (1) Wii w/power cord, S/N: RMA200086644;
27 9. Two (2) 4GB Powersticks, Model PSPV1;
10. One (1) Apple Watch, FH/7QM3CBGR7N;

28 11. One (1) adapter, #202650;

 

 
 

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

O53.

 

 

Case 2:19-mj-00515-MAT Document1 Filed 10/28/19 Page 118 of 118
Se 2:19-mj-02536-DUTY *SEALED* Document 7 *SEALED* Filed 10/15/19 Page 2 of 2

Page ID #:203

12. One (1) Motorola Micro SD adapter, 2010-06-12;

13. One (1) Kodak memory card 8GB w/case, 31295-8GBCSTA;

14. One (1) ETC hotels thumb drive, 1GB 1011S;

15. One (1) ETC hotels thumb drive, 1GB 1011S;

16. One (1) Casa del Mar ETC hotel flashdrive 2GB; .

17. One (1) Transcend Micro SD adapter 32GB, 9181AA32G09QS2;

18. Four (4) CDs;

19. One (1). Nintendo 3DS w/adapter, EW100000054

20. One (1) Kingston Technologies hard drive 128GB,
50026B7726A02E6DE;

21. One (1) Nintendo WiiU, JW403398933;

22. One (1) IS-Nitro-Emulator, S/N: 08050639;

23. One (1) WiiU, FW705088709;

24. One (1) iPhone S, rose gold color, Model: A1633;

25. One (1) Nintendo Switch w/cradle and power cord,
XAW10021377616;

26. One (1) blue Nintendo 3DSXL, SW105787592;

27. One (1). iPhone, black, Model: A1778;

28. One (1) Nintendo WiiU black, FW99906933;

29, One (1) NDEV wireless w/power cord, S/N: NMA20089065;

30. One (1) WiiU, white w/controller S/N: FW090204951;

31. One (1) Macbook w/power cord, S/N: CO2MN8TDFD57;

32. One (1) iPhone X, black, cracked back

October 15, 2019

fo Prenlitate~

 

 

DATE

Presented by:

/s/ [Lisa E.

UNITED STATES MAGISTRATE JUDGE
JEAN P. ROSENBLUTH

Feldman]

 

LISA B&B. FELDMAN
Assistant United

States Attorney

 
